Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21      Page 1 of 235 PageID 15193




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 46
Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21   Page 2 of 235 PageID 15194
Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21   Page 3 of 235 PageID 15195
Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21   Page 4 of 235 PageID 15196
Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21   Page 5 of 235 PageID 15197
Case 19-34054-sgj11 Doc 1822-100 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
 Case 3:21-cv-00538-N Document 26-46 Filed2 06/09/21 Page 6 of 235 PageID 15198



                           EXHIBIT AAAAA




                                                                     012276
                                         Case 19-34054-sgj11 Doc 1822-100 Filed 01/22/21                                             Entered 01/22/21 21:50:07                         Page 2 of
                                                                                   2



From:                                            Brad Gianiny <bgianiny@jefferies.com>
Sent:                                            Friday, December 18, 2020 4:02 PM
To:                                              CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; jpseeryjr@gmail.com; James Romey;
                                                 JSowin@highlandcapital.com; Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com
Subject:                                         Jefferies recap


SKYͲsld22k@32.2251
NHFͲsld10k@10.5461
AVYAͲsld6412@19.7598

BradGianiny
EquitySalesTrader
JefferiesLLC
520MadisonAvenue,2ndFloor
NewYork,NY10022
W:212Ͳ284Ͳ2291
C:770Ͳ366Ͳ6253

http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/
                                                                                                                                                                                                                                            Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21




Jefferies archives and monitors outgoing and incoming e-mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of
this email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for
any errors or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.
                                                                                                                                                                                                                                            Page 7 of 235 PageID 15199




                                                                                                                        1

                                                                                                                                                                                                           012277
Case 19-34054-sgj11 Doc 1822-101 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
 Case 3:21-cv-00538-N Document 26-46 Filed2 06/09/21 Page 8 of 235 PageID 15200



                            EXHIBIT BBBBB




                                                                     012278
                                         Case 19-34054-sgj11 Doc 1822-101 Filed 01/22/21                                             Entered 01/22/21 21:50:07                         Page 2 of
                                                                                   2



From:                                            Brad Gianiny <bgianiny@jefferies.com>
Sent:                                            Monday, December 21, 2020 4:22 PM
To:                                              CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; jpseeryjr@gmail.com; James Romey;
                                                 JSowin@highlandcapital.com; Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com
Subject:                                         Jefferies recap


AVYAͲsld50k@19.4113
NHFͲsld20k@10.4678
SKYͲsld20k@31.0396

AllfromJimS

Thanks


BradGianiny
EquitySalesTrader
JefferiesLLC
520MadisonAvenue,2ndFloor
NewYork,NY10022
                                                                                                                                                                                                                                            Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21




W:212Ͳ284Ͳ2291
C:770Ͳ366Ͳ6253

http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/



Jefferies archives and monitors outgoing and incoming e-mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of
this email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for
any errors or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.
                                                                                                                                                                                                                                            Page 9 of 235 PageID 15201




                                                                                                                        1

                                                                                                                                                                                                           012279
Case 19-34054-sgj11 Doc 1822-102 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 10 of 235 PageID 15202



                           EXHIBIT CCCCC




                                                                     012280
                                         Case 19-34054-sgj11 Doc 1822-102 Filed 01/22/21                                             Entered 01/22/21 21:50:07                         Page 2 of
                                                                                   2



From:                                            Brad Gianiny <bgianiny@jefferies.com>
Sent:                                            Tuesday, December 22, 2020 4:03 PM
To:                                              CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; jpseeryjr@gmail.com; James Romey;
                                                 JSowin@highlandcapital.com; Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com
Subject:                                         Jefferies recap


SKYͲsld39,834@31.6177
NHFͲsld20k@10.4457
AVYAͲsld50k@19.5874

Thanks

BradGianiny
EquitySalesTrader
JefferiesLLC
520MadisonAvenue,2ndFloor
NewYork,NY10022
W:212Ͳ284Ͳ2291
C:770Ͳ366Ͳ6253
                                                                                                                                                                                                                                            Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21




http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/



Jefferies archives and monitors outgoing and incoming e-mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of
this email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for
any errors or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.
                                                                                                                                                                                                                                            Page 11 of 235 PageID 15203




                                                                                                                        1

                                                                                                                                                                                                           012281
Case 19-34054-sgj11 Doc 1822-103 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 12 of 235 PageID 15204



                           EXHIBIT DDDDD




                                                                     012282
                                         Case 19-34054-sgj11 Doc 1822-103 Filed 01/22/21                                             Entered 01/22/21 21:50:07                         Page 2 of
                                                                                   2



From:                                            Brad Gianiny <bgianiny@jefferies.com>
Sent:                                            Wednesday, December 30, 2020 4:03 PM
To:                                              CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; jpseeryjr@gmail.com; James Romey;
                                                 JSowin@highlandcapital.com; Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com
Subject:                                         Jefferies recap


SKYͲsld4100@31.5382
AVYAͲsld9783@19.12
NHFͲsld20k@10.5584

BradGianiny
EquitySalesTrader
JefferiesLLC
520MadisonAvenue,2ndFloor
NewYork,NY10022
W:212Ͳ284Ͳ2291
C:770Ͳ366Ͳ6253

http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/
                                                                                                                                                                                                                                            Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21




Jefferies archives and monitors outgoing and incoming e-mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of
this email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for
any errors or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.
                                                                                                                                                                                                                                            Page 13 of 235 PageID 15205




                                                                                                                        1

                                                                                                                                                                                                           012283
Case 19-34054-sgj11 Doc 1822-104 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 14 of 235 PageID 15206



                            EXHIBIT EEEEE




                                                                     012284
                                          Case 19-34054-sgj11 Doc 1822-104 Filed 01/22/21                                                Entered 01/22/21 21:50:07                          Page 2 of
                                                                                    2



From:                                              Brad Gianiny <bgianiny@jefferies.com>
Sent:                                              Thursday, December 31, 2020 4:04 PM
To:                                                James Seery; CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; James Romey; JSowin@highlandcapital.com;
                                                   Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com; Steven Haltom
Subject:                                           Jefferies recap


SKYͲsld4300@31.3515

AVYAͲsld20k@19.1442

NHFͲsld10k@10.5997


BradGianiny
EquitySalesTrader
JefferiesLLC
520MadisonAvenue,2ndFloor
NewYork,NY10022
W:212Ͳ284Ͳ2291
C:770Ͳ366Ͳ6253
                                                                                                                                                                                                                                                  Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21




http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/




JefferiesarchivesandmonitorsoutgoingandincomingeͲmail.Thecontentsofthisemail,includinganyattachments,areconfidentialtotheordinaryuseroftheemailaddresstowhichitwasaddressed.Ifyouarenottheaddresseeofthis
emailyoumaynotcopy,forward,discloseorotherwiseuseitoranypartofitinanyformwhatsoever.Thisemailmaybeproducedattherequestofregulatorsorinconnectionwithcivillitigation.Jefferiesacceptsnoliabilityforanyerrors
oromissionsarisingasaresultoftransmission.Usebyotherthanintendedrecipientsisprohibited.
                                                                                                                                                                                                                                                  Page 15 of 235 PageID 15207




                                                                                                                           1

                                                                                                                                                                                                                 012285
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 16 of 235 PageID 15208



                            EXHIBIT FFFFF




                                                                     012286
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 17 of 235 PageID 15209




                                                                     012287
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 18 of 235 PageID 15210




                                                                     012288
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 19 of 235 PageID 15211




                                                                     012289
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 20 of 235 PageID 15212




                                                                     012290
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 21 of 235 PageID 15213




                                                                     012291
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 22 of 235 PageID 15214




                                                                     012292
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 23 of 235 PageID 15215




                                                                     012293
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed16 06/09/21 Page 24 of 235 PageID 15216




                                                                     012294
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 16 06/09/21 Page 25 of 235 PageID 15217
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012295
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 16 06/09/21 Page 26 of 235 PageID 15218
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012296
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 16 06/09/21 Page 27 of 235 PageID 15219
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012297
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 16 06/09/21 Page 28 of 235 PageID 15220
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012298
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 16 06/09/21 Page 29 of 235 PageID 15221
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012299
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 16 06/09/21 Page 30 of 235 PageID 15222
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012300
Case 19-34054-sgj11 Doc 1822-105 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 16 06/09/21 Page 31 of 235 PageID 15223
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012301
Case 19-34054-sgj11 Doc 1822-106 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 3 06/09/21 Page 32 of 235 PageID 15224



                           EXHIBIT GGGGG




                                                                     012302
Case 19-34054-sgj11 Doc 1822-106 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 3 06/09/21 Page 33 of 235 PageID 15225




                                                                     012303
Case 19-34054-sgj11 Doc 1822-106 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed 3 06/09/21 Page 34 of 235 PageID 15226




                                                                     012304
Case 19-34054-sgj11 Doc 1822-107 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 35 of 235 PageID 15227



                           EXHIBIT HHHHH




                                                                     012305
Case 19-34054-sgj11 Doc 1822-107 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 36 of 235 PageID 15228




                                                                     012306
Case 19-34054-sgj11 Doc 1822-107 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 37 of 235 PageID 15229




                                                                     012307
Case 19-34054-sgj11 Doc 1822-107 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 38 of 235 PageID 15230




                                                                     012308
Case 19-34054-sgj11 Doc 1822-107 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 39 of 235 PageID 15231




                                                                     012309
Case 19-34054-sgj11 Doc 1822-108 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 40 of 235 PageID 15232



                              EXHIBIT IIIII




                                                                     012310
Case 19-34054-sgj11 Doc 1822-108 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 41 of 235 PageID 15233




                                                                     012311
Case 19-34054-sgj11 Doc 1822-108 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 42 of 235 PageID 15234




                                                                     012312
Case 19-34054-sgj11 Doc 1822-108 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 43 of 235 PageID 15235




                                                                     012313
Case 19-34054-sgj11 Doc 1822-108 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed 5 06/09/21 Page 44 of 235 PageID 15236




                                                                     012314
Case 19-34054-sgj11 Doc 1822-109 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 45 of 235 PageID 15237



                             EXHIBIT JJJJJ




                                                                     012315
Case 19-34054-sgj11 Doc 1822-109 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 46 of 235 PageID 15238




                                                                     012316
Case 19-34054-sgj11 Doc 1822-110 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 47 of 235 PageID 15239



                           EXHIBIT KKKKK




                                                                     012317
Case 19-34054-sgj11 Doc 1822-110 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 48 of 235 PageID 15240

                             TO BE TYPED ON CLIENT’S LETTERHEAD
    1/10/20
    
    Aon
    
    RE:BROKER’S/AGENT’SLETTEROFAUTHORIZATION
    
    ToWhomItMayConcern:
    
    ThisistoadvisethateffectiveJanuary10,2020,wehaveappointedAonNewYork(“Aon”)andthe
    AonplcnetworkofsubsidiariesandcorrespondentsastheexclusiveBrokers/AgentsofRecordfor
    StrandAdvisors,Inc.anditsoperationsworldwideforDirectorandOfficersLiabilityInsurance.
    
    Thisappointmentrescindsallpreviousappointmentsandtheauthorizationcontainedhereinshall
    remaininfullforceandeffectuntilcancelledinwritingbyus.
    
    Aonisherebyauthorizedtonegotiatedirectlywithanyinterestedcompanyasrespectschangesin
    existingandnewinsurancepoliciesandinclosing,changing,increasing,orcancelinginsurancecarried
    undertemporarybindersorcovernotes.However,Aonshallnotberesponsibleforanydeficienciesin,
    oranyreturnpremiumsand/orcommissionsdueon,oranytaxes,fines,orpenaltiesrelatedto,any
    insurancecoveragesnotplacedbyAon.
    
    ThisletteralsoconstitutesauthorizationtoanyunderwritertofurnishAonrepresentativeswithall
    informationpertainingtoanyandallinsurancecontracts,rates,ratingschedules,surveys,reserves,
    retention,orotherdatatheymayrequireasrespectstheInsurance.Werequestthatyoudonot
    communicatesuchinformationtoanyoneelse.
    
    ItisherebyacknowledgedandagreedthatAonhasmadenorepresentationastotheavailabilityof
    insurancecoverage,thereasonablenessofthetermsthereoforthefinancialsolvencyofanycarrier.
    
    ThisletterconfirmsthatStandAdvisorsInc.agreesthatAonisauthorizedtouseStandAdvisors’logo,
    picturesandotherpubliclyavailableinformationaboutStrandAdvisorsforcommunicatingwith
    entitiesforthepurposeofmarketingStrandAdvisorsinsuranceneedsunderthisAgreement.
    
    Thankyouforyourcourtesyandcooperation.
    Sincerelyyours,
    
    [Clickhereandtypeclient's(signatory's)name]
    [Clickhereandtypesignatory'stitle]




                                                                                             012318
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 49 of 235 PageID 15241



                            EXHIBIT LLLLL




                                                                     012319
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 50 of 235 PageID 15242




                                                                     012320
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 51 of 235 PageID 15243




                                                                     012321
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 52 of 235 PageID 15244




                                                                     012322
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 53 of 235 PageID 15245




                                                                     012323
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 54 of 235 PageID 15246




                                                                     012324
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 55 of 235 PageID 15247




                                                                     012325
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 56 of 235 PageID 15248




                                                                     012326
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 57 of 235 PageID 15249




                                                                     012327
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 24 06/09/21 Page 58 of 235 PageID 15250
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012328
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 24 06/09/21 Page 59 of 235 PageID 15251
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012329
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 24 06/09/21 Page 60 of 235 PageID 15252
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012330
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 24 06/09/21 Page 61 of 235 PageID 15253
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012331
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 24 06/09/21 Page 62 of 235 PageID 15254
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012332
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 24 06/09/21 Page 63 of 235 PageID 15255
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012333
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 24 06/09/21 Page 64 of 235 PageID 15256
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012334
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 24 06/09/21 Page 65 of 235 PageID 15257
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012335
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 24 06/09/21 Page 66 of 235 PageID 15258
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012336
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19
                                        of 24 06/09/21 Page 67 of 235 PageID 15259
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012337
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20
                                        of 24 06/09/21 Page 68 of 235 PageID 15260
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012338
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21
                                        of 24 06/09/21 Page 69 of 235 PageID 15261
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012339
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22
                                        of 24 06/09/21 Page 70 of 235 PageID 15262
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012340
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23
                                        of 24 06/09/21 Page 71 of 235 PageID 15263
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012341
Case 19-34054-sgj11 Doc 1822-111 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24
                                        of 24 06/09/21 Page 72 of 235 PageID 15264
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012342
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 73 of 235 PageID 15265



                         EXHIBIT MMMMM




                                                                     012343
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 74 of 235 PageID 15266




                                                                     012344
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 75 of 235 PageID 15267




                                                                     012345
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 76 of 235 PageID 15268




                                                                     012346
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 77 of 235 PageID 15269




                                                                     012347
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 78 of 235 PageID 15270




                                                                     012348
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 79 of 235 PageID 15271




                                                                     012349
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 80 of 235 PageID 15272




                                                                     012350
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 81 of 235 PageID 15273




                                                                     012351
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 24 06/09/21 Page 82 of 235 PageID 15274
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012352
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 24 06/09/21 Page 83 of 235 PageID 15275
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012353
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 24 06/09/21 Page 84 of 235 PageID 15276
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012354
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 24 06/09/21 Page 85 of 235 PageID 15277
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012355
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 24 06/09/21 Page 86 of 235 PageID 15278
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012356
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 24 06/09/21 Page 87 of 235 PageID 15279
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012357
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 24 06/09/21 Page 88 of 235 PageID 15280
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012358
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 24 06/09/21 Page 89 of 235 PageID 15281
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012359
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 24 06/09/21 Page 90 of 235 PageID 15282
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012360
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19
                                        of 24 06/09/21 Page 91 of 235 PageID 15283
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012361
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20
                                        of 24 06/09/21 Page 92 of 235 PageID 15284
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012362
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21
                                        of 24 06/09/21 Page 93 of 235 PageID 15285
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012363
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22
                                        of 24 06/09/21 Page 94 of 235 PageID 15286
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012364
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23
                                        of 24 06/09/21 Page 95 of 235 PageID 15287
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012365
Case 19-34054-sgj11 Doc 1822-112 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24
                                        of 24 06/09/21 Page 96 of 235 PageID 15288
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                     012366
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 97 of 235 PageID 15289



                           EXHIBIT NNNNN




                                                                     012367
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 98 of 235 PageID 15290




                                                                     012368
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 99 of 235 PageID 15291




                                                                     012369
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 100 of 235 PageID 15292




                                                                     012370
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 101 of 235 PageID 15293




                                                                     012371
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 102 of 235 PageID 15294




                                                                     012372
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 103 of 235 PageID 15295




                                                                     012373
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 104 of 235 PageID 15296




                                                                     012374
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed24 06/09/21 Page 105 of 235 PageID 15297




                                                                     012375
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 2406/09/21 Page 106 of 235 PageID 15298
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012376
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 2406/09/21 Page 107 of 235 PageID 15299
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012377
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 2406/09/21 Page 108 of 235 PageID 15300
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012378
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 2406/09/21 Page 109 of 235 PageID 15301
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012379
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 2406/09/21 Page 110 of 235 PageID 15302
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012380
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 2406/09/21 Page 111 of 235 PageID 15303
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012381
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 2406/09/21 Page 112 of 235 PageID 15304
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012382
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 2406/09/21 Page 113 of 235 PageID 15305
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012383
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 2406/09/21 Page 114 of 235 PageID 15306
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012384
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19
                                        of 2406/09/21 Page 115 of 235 PageID 15307
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012385
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20
                                        of 2406/09/21 Page 116 of 235 PageID 15308
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012386
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21
                                        of 2406/09/21 Page 117 of 235 PageID 15309
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012387
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22
                                        of 2406/09/21 Page 118 of 235 PageID 15310
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012388
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23
                                        of 2406/09/21 Page 119 of 235 PageID 15311
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012389
Case 19-34054-sgj11 Doc 1822-113 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24
                                        of 2406/09/21 Page 120 of 235 PageID 15312
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012390
Case 19-34054-sgj11 Doc 1822-114 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed13 06/09/21 Page 121 of 235 PageID 15313



                           EXHIBIT OOOOO




                                                                     012391
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 51 of2 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 122 of 235 PageID 15314



                                        Exhibit D

                                 Reporting Requirements




                                                                           012392
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 52 of3 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 123 of 235 PageID 15315



  I.     Definitions
         A.     “Court” means the United States Bankruptcy Court for the Northern District of
                Texas.
         B.     “NAV” means (A) with respect to an entity that is not a CLO, the value of such
                entity’s assets less the value of its liabilities calculated as of the month end prior
                to any Transaction; and (B) with respect to a CLO, the CLO’s gross assets less
                expenses calculated as of the quarter end prior to any Transaction.
         C.     “Non-Discretionary Account” means an account that is managed by the Debtor
                pursuant to the terms of an agreement providing, among other things, that the
                ultimate investment discretion does not rest with the Debtor but with the entity
                whose assets are being managed through the account.
         D.     “Related Entity” means collectively (A)(i) any non-publicly traded third party in
                which Mr. Dondero, Mr. Okada, or Mr. Grant Scott, or Mr. John Honis (with
                respect to Messrs. Okada, Scott and Honis, only to the extent known by the
                Debtor) has any direct or indirect economic or ownership interest, including as a
                beneficiary of a trust; (ii) any entity controlled directly or indirectly by Mr.
                Dondero, Mr. Okada, Mr. Grant Scott, or Mr. John Honis (with respect to Messrs.
                Okada, Scott and Honis, only to the extent known by the Debtor); (iii) MGM
                Holdings, Inc.; (iv) any publicly traded company with respect to which the Debtor
                or any Related Entity has filed a Form 13D or Form 13G; (v) any relative (as
                defined in Section 101 of the Bankruptcy Code) of Mr. Dondero or Mr. Okada
                each solely to the extent reasonably knowable by the Debtor; (vi) the Hunter
                Mountain Investment Trust and Dugaboy Investment Trust; (vii) any entity or
                person that is an insider of the Debtor under Section 101(31) the Bankruptcy
                Code, including any “non-statutory” insider; and (viii) to the extent not included
                in (A)(i)-(vii), any entity included in the listing of related entities in Schedule B
                hereto (the “Related Entities Listing”); and (B) the following Transactions,
                (x) any intercompany Transactions with certain affiliates referred to in paragraphs
                16.a through 16.e of the Debtor’s cash management motion [Del. Docket No. 7];
                and (y) any Transactions with Charitable DAF Fund, L.P. (provided, however,
                that additional parties may be added to this subclause (y) with the mutual consent
                of the Debtor and the Committee, such consent not to be unreasonably withheld).
         E.     “Stage 1” means the time period from the date of execution of a term sheet
                incorporating the protocols contained below the (“Term Sheet”) by all applicable
                parties until approval of the Term Sheet by the Court.
         F.     “Stage 2” means the date from the appointment of a Board of Independent
                Directors at Strand Advisors, Inc. until 45 days after such appointment, such
                appointment being effective upon Court approval.
         G.     “Stage 3” means any date after Stage 2 while there is a Board of Independent
                Directors at Strand Advisors, Inc.
         H.     “Transaction” means (i) any purchase, sale, or exchange of assets, (ii) any lending
                or borrowing of money, including the direct payment of any obligations of
                another entity, (iii) the satisfaction of any capital call or other contractual


                                                  1
                                                                                       012393
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 53 of4 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 124 of 235 PageID 15316



                requirement to pay money, including the satisfaction of any redemption requests,
                (iv) funding of affiliates and (v) the creation of any lien or encumbrance.
         I.    "Ordinary Course Transaction” means any transaction with any third party which
               is not a Related Entity and that would otherwise constitute an “ordinary course
               transaction” under section 363(c) of the Bankruptcy Code.
         J.    “Notice” means notification or communication in a written format and shall
               include supporting documents necessary to evaluate the propriety of the proposed
               transaction.
  II.    Transactions involving the (i) assets held directly on the Debtor’s balance sheet or
         the balance sheet of the Debtor’s wholly-owned subsidiaries, including Jefferies
         Prime Account, and (ii) the Highland Select Equity Fund, L.P., Highland Multi
         Strategy Credit Fund, L.P., and Highland Restoration Capital Partners
         A.     Covered Entities: N/A (See entities above).
         B.     Operating Requirements
                1.     Ordinary Course Transactions do not require Court approval (All Stages).
                       a)     Stage 1 and Stage 2: ordinary course determined by the CRO.
                       b)     Stage 3: ordinary course determined by the Debtor.
                2.     Related Entity Transactions
                       a)     Stage 1 and Stage 2: Transactions with Related Entities require
                              prior approval of CRO and five business days advance notice to
                              the Committee and if the Committee objects, the burden is on the
                              Debtor to seek Court approval, which the Committee agrees may
                              be sought on an expedited basis.
                       b)     Stage 3:
                              (1)    Transactions with Related Entities greater than $1,000,000
                                     (either individually or in the aggregate basis on a rolling 30
                                     day period) require five business days advance notice to the
                                     Committee and if the Committee objects, the burden is on
                                     the Debtor to seek Court approval, which the Committee
                                     agrees may be sought on an expedited basis.
                              (2)    Transactions with Related Entities greater than $2,000,000
                                     (either individually or in the aggregate basis on a rolling 30
                                     day period) require Court approval, which the Committee
                                     agrees may be sought on an expedited basis.
                3.     Third Party Transactions (All Stages)
                       a)     Except as set forth in (b) and (c) below, Transactions in excess of
                              $2,000,000 (either individually or in the aggregate basis on a
                              rolling 30 day period) require three business days advance notice
                              to Committee and if the Committee objects, the burden is on the



                                                2
                                                                                    012394
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 54 of5 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 125 of 235 PageID 15317



                                    Debtor to seek Court approval, which the Committee agrees may
                                    be sought on an expedited basis.
                            b)      The Debtor may satisfy any redemption requests from entities that
                                    are not Related Entities without advance notice so long as the
                                    Debtor provides notice of such Transactions to the Committee as
                                    soon as reasonably practicable. The Debtor will provide the
                                    Committee with five business days advance notice of any
                                    redemption requests made by and payable to a Related Entity, and
                                    if the Committee objects, the burden is on the Debtor to seek Court
                                    approval, which the Committee agrees may be sought on an
                                    expedited basis.
                            c)      The Debtor may satisfy margin calls and short covers without
                                    providing the Committee advance notice if the exigencies do not
                                    allow advance notice so long as the Debtor provides notice of such
                                    Transactions to the Committee as soon as reasonably practicable.
          C.       Weekly Reporting: The Debtor will provide the Committee with weekly reports
                   showing all Transactions under this category.
  III.    Transactions involving entities the Debtor manages and in which the Debtor holds a
          direct or indirect interest (other than the entities discussed in Section I above)
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include
                   all entities the Debtor manages and in which the Debtor holds a direct or indirect
                   interest (other than the entities discussed in Section I above).1
          B.       Operating Requirements
                   1.       Ordinary Course Transactions do not require Court approval (All Stages).
                            a)      Stage 1 and Stage 2: ordinary course determined by the CRO.
                            b)      Stage 3: ordinary course determined by the Debtor.
                   2.       Related Entity Transactions
                            a)      Stage 1 and Stage 2: Transactions with Related Entities require
                                    prior approval of CRO and five business days advance notice to
                                    the Committee and if the Committee objects, the burden is on the
                                    Debtor to seek Court approval, which the Committee agrees may
                                    be sought on an expedited basis.
                            b)      Stage 3:
                                    (1)      Transactions with Related Entities greater than $1,000,000
                                             (either individually or in the aggregate basis on a rolling 30
                                             day period) require five business days advance notice to the
                                             Committee and if the Committee objects, the burden is on

  1
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.


                                                         3
                                                                                                  012395
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 55 of6 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 126 of 235 PageID 15318



                                             the Debtor to seek Court approval, which the Committee
                                             agrees may be sought on an expedited basis.
                                    (2)      Transactions with Related Entities greater than $2,000,000
                                             (either individually or in the aggregate basis on a rolling 30
                                             day period) require Court approval, which the Committee
                                             agrees may be sought on an expedited basis.
                   3.       Third Party Transactions (All Stages)
                            a)      Except as set forth in (b) and (c) below, Transactions in excess of
                                    $2,000,000 (either individually or in the aggregate basis on a
                                    rolling 30 day period) require three business days advance notice
                                    to Committee and if the Committee objects, the burden is on the
                                    Debtor to seek Court approval, which the Committee agrees may
                                    be sought on an expedited basis.
                            b)      The Debtor may satisfy any redemption requests from entities that
                                    are not Related Entities without advance notice so long as the
                                    Debtor provides notice of such Transactions to the Committee as
                                    soon as reasonably practicable. The Debtor will provide the
                                    Committee with five business days advance notice of any
                                    redemption requests made by and payable to a Related Entity, and
                                    if the Committee objects, the burden is on the Debtor to seek Court
                                    approval, which the Committee agrees may be sought on an
                                    expedited basis.
                            c)      The Debtor may satisfy margin calls and short covers without
                                    providing the Committee advance notice if the exigencies do not
                                    allow advance notice so long as the Debtor provides notice of such
                                    Transactions to the Committee as soon as reasonably practicable.
          C.       Weekly Reporting: The Debtor will provide the Committee with weekly reports
                   showing all Transactions under this category.
  IV.     Transactions involving entities that the Debtor manages but in which the Debtor
          does not hold a direct or indirect interest
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include
                   all entities that the Debtor manages but in which the Debtor does not hold a direct
                   or indirect interest.2
          B.       Operating Requirements
                   1.       Ordinary Course Transactions do not require Court approval (All Stages).
                            a)      Stage 1 and Stage 2: ordinary course determined by the CRO.
                            b)      Stage 3: ordinary course determined by the Debtor.


  2
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.


                                                         4
                                                                                                  012396
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 56 of7 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 127 of 235 PageID 15319



               2.     Related Entity Transactions
                      a)     Stage 1 and Stage 2: Transactions with Related Entities require
                             prior approval of CRO and five business days advance notice to
                             the Committee and if the Committee objects, the burden is on the
                             Debtor to seek Court approval, which the Committee agrees may
                             be sought on an expedited basis.
                      b)     Stage 3:
                             (1)    Transactions with Related Entities greater than $1,000,000
                                    (either individually or in the aggregate basis on a rolling 30
                                    day period) require five business days advance notice to the
                                    Committee and if the Committee objects, the burden is on
                                    the Debtor to seek Court approval, which the Committee
                                    agrees may be sought on an expedited basis.
                             (2)    Transactions with Related Entities greater than $2,000,000
                                    (either individually or in the aggregate basis on a rolling 30
                                    day period) require Court approval, which the Committee
                                    agrees may be sought on an expedited basis.
               3.     Third Party Transactions (All Stages):
                      a)     Except as set forth in (b) and (c) below, any Transaction that
                             decreases the NAV of an entity managed by the Debtor in excess
                             of the greater of (i) 10% of NAV or (ii) $3,000,000 requires five
                             business days advance notice to Committee and if the Committee
                             objects, the burden is on the Debtor to seek Court approval, which
                             the Committee agrees may be sought on an expedited basis.
                      b)     The Debtor may satisfy any redemption requests from entities that
                             are not Related Entities without advance notice so long as the
                             Debtor provides notice of such Transactions to the Committee as
                             soon as reasonably practicable. The Debtor will provide the
                             Committee with five business days advance notice of any
                             redemption requests made by and payable to a Related Entity, and
                             if the Committee objects, the burden is on the Debtor to seek Court
                             approval, which the Committee agrees may be sought on an
                             expedited basis.
                      c)     The Debtor may take such steps as may be reasonably necessary to
                             winddown any managed entity and make distributions as may be
                             required in connection with such winddown to any required
                             parties. The Debtor will provide the Committee with five business
                             days advance notice of any distributions to be made to a Related
                             Entity, and if the Committee objects, the burden is on the Debtor to
                             seek Court approval, which the Committee agrees may be sought
                             on an expedited basis.
         C.    Weekly Reporting: The Debtor will provide the Committee with weekly reports
               showing all Transactions under this category.


                                               5
                                                                                   012397
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 57 of8 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 128 of 235 PageID 15320



  V.      Transactions involving entities that the Debtor does not manage but in which the
          Debtor holds a direct or indirect interest
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include all
                   entities that the Debtor does not manage but in which the Debtor holds a direct or
                   indirect interest.3
          B.       Ordinary Course Transactions (All Stages): N/A
          C.       Operating Requirements: N/A
          D.       Weekly Reporting: Debtor will provide weekly reports of all cross-held asset
                   Transactions, i.e. Transactions in which the Debtor or a Related Entity also holds
                   a direct or indirect interest.
  VI.     Transactions involving entities that the Debtor does not manage and in which the
          Debtor does not hold a direct or indirect interest
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include all
                   entities that the Debtor does not manage and in which the Debtor does not hold a
                   direct or indirect interest.4
          B.       Ordinary Course Transactions (All Stages): N/A
          C.       Operating Requirements: N/A
          D.       Weekly Reporting: Debtor will provide weekly reports of all cross-held asset
                   Transactions, i.e. Transactions in which the Debtor or a Related Entity also holds
                   a direct or indirect interest.
  VII.    Transactions involving Non-Discretionary Accounts
          A.       Covered Entities: See Schedule A hereto. Schedule A includes or will include all
                   non-discretionary accounts.5
          B.       Ordinary Course Transactions (All Stages): N/A
          C.       Operating Requirements: N/A
          D.       Weekly Reporting: Debtor will provide weekly reports of all cross-held asset
                   Transactions, i.e. Transactions in which the Debtor or a Related Entity also holds
                   a direct or indirect interest.




  3
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.
  4
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.
  5
    The Debtor is continuing to review the Related Entities List and to determine whether any additional parties or
  entities should be included on Schedule A. The Debtor will update Schedule A as soon as reasonably practicable to
  the extent necessary.


                                                         6
                                                                                                  012398
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 354-1
                        1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10      Page
                                                                            Page 58 of9 62
                                                                                        of
Case 3:21-cv-00538-N Document 26-46 Filed  13 06/09/21 Page 129 of 235 PageID 15321



  VIII. Additional Reporting Requirements – All Stages (to the extent applicable)
         A.    DSI will provide detailed lists and descriptions of internal financial and
               operational controls being applied on a daily basis for a full understanding by the
               Committee and its professional advisors three (3) business days in advance of the
               hearing on the approval of the Term Sheet and details of proposed amendments to
               said financial and operational controls no later than seven (7) days prior to their
               implementation.
         B.    The Debtor will continue to provide weekly budget to actuals reports referencing
               their 13-week cash flow budget, such reports to be inclusive of all Transactions
               with Related Entities.
  IX.    Shared Services
         A.    The Debtor shall not modify any shared services agreement without approval of
               the CRO and Independent Directors and seven business days’ advance notice to
               counsel for the Committee.
         B.    The Debtor may otherwise continue satisfying its obligations under the shared
               services agreements.
  X.     Representations and Warranties
         A.    The Debtor represents that the Related Entities Listing included as Schedule B
               attached hereto lists all known persons and entities other than natural persons
               included in the definitions of Related Entities covered by Section I.D parts A(i)-
               (vii) above at the time of the execution of the Term Sheet.
         B.    The Debtor represents that the list included as Schedule C attached hereto lists all
               known natural persons included in the definitions of Related Entities covered by
               Section I.D parts A(i)-(vii) above at the time of the execution of the Term Sheet.
         C.    The Debtor represents that, if at any time the Debtor becomes aware of any
               person or entity, including natural persons, meeting the definition of Related
               Entities covered by Section I.D parts A(1)-(vii) above that is not included in the
               Related Entities Listing or Schedule C, the Debtor shall update the Related
               Entities Listing or Schedule C, as appropriate, to include such entity or person and
               shall give notice to the Committee thereof.




                                                7
                                                                                    012399
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc354-1
                         1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10  PagePage
                                                                                59 of10
                                                                                      62
Case 3:21-cv-00538-N Document 26-46 Filed of 1306/09/21 Page 130 of 235 PageID 15322



                                                  Schedule A6
  Entities the Debtor manages and in which the Debtor holds a direct or indirect interest
            1. Highland CLO Funding, Ltd. (0.63% Ownership Interest)
            2. Dynamic Income Fund (0.26% Ownership Interest)
  Entities that the Debtor manages but in which the Debtor does not hold a direct or indirect
  interest
            1.   Highland Prometheus Master Fund L.P.
            2.   NexAnnuity Life Insurance Company
            3.   PensionDanmark
            4.   Highland Argentina Regional Opportunity Fund
            5.   Longhorn A
            6.   Longhorn B
            7.   Collateralized Loan Obligations
                 a) Rockwall II CDO Ltd.
                 b) Grayson CLO Ltd.
                 c) Eastland CLO Ltd.
                 d) Westchester CLO, Ltd.
                 e) Brentwood CLO Ltd.
                 f) Greenbriar CLO Ltd.
                 g) Highland Park CDO Ltd.
                 h) Liberty CLO Ltd.
                 i) Gleneagles CLO Ltd.
                 j) Stratford CLO Ltd.
                 k) Jasper CLO Ltd.
                 l) Rockwall DCO Ltd.
                 m) Red River CLO Ltd.
                 n) Hi V CLO Ltd.
                 o) Valhalla CLO Ltd.
                 p) Aberdeen CLO Ltd.
                 q) South Fork CLO Ltd.
                 r) Legacy CLO Ltd.
                 s) Pam Capital
                 t) Pamco Cayman
  Entities that the Debtor does not manage but in which the Debtor holds a direct or indirect
  interest
            1.   Highland Opportunistic Credit Fund
            2.   Highland Healthcare Opportunities Fund f/k/a Highland Long/Short Healthcare Fund
            3.   NexPoint Real Estate Strategies Fund
            4.   Highland Merger Arbitrage Fund
            5.   NexPoint Strategic Opportunities Fund
            6.   Highland Small Cap Equity Fund
            7.   Highland Global Allocation Fund

  6
      NTD: Schedule A is work in process and may be supplemented or amended.

                                                         8

                                                                                      012400
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc354-1
                         1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10  PagePage
                                                                                60 of11
                                                                                      62
Case 3:21-cv-00538-N Document 26-46 Filed of 1306/09/21 Page 131 of 235 PageID 15323



         8. Highland Socially Responsible Equity Fund
         9. Highland Income Fund
         10. Stonebridge-Highland Healthcare Private Equity Fund (“Korean Fund”)
         11. SE Multifamily, LLC
  Entities that the Debtor does not manage and in which the Debtor does not hold a direct or
  indirect interest
         1. The Dugaboy Investment Trust
         2. NexPoint Capital LLC
         3. NexPoint Capital, Inc.
         4. Highland IBoxx Senior Loan ETF
         5. Highland Long/Short Equity Fund
         6. Highland Energy MLP Fund
         7. Highland Fixed Income Fund
         8. Highland Total Return Fund
         9. NexPoint Advisors, L.P.
         10. Highland Capital Management Services, Inc.
         11. Highland Capital Management Fund Advisors L.P.
         12. ACIS CLO Management LLC
         13. Governance RE Ltd
         14. PCMG Trading Partners XXIII LP
         15. NexPoint Real Estate Partners, LLC f/k/a HCRE Partners LLC
         16. NexPoint Real Estate Advisors II LP
         17. NexPoint Healthcare Opportunities Fund
         18. NexPoint Securities
         19. Highland Diversified Credit Fund
         20. BB Votorantim Highland Infrastructure LLC
         21. ACIS CLO 2017 Ltd.
  Transactions involving Non-Discretionary Accounts
         1. NexBank SSB Account
         2. Charitable DAF Fund LP




                                               9

                                                                                   012401
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc354-1
                         1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10  PagePage
                                                                                61 of12
                                                                                      62
Case 3:21-cv-00538-N Document 26-46 Filed of 1306/09/21 Page 132 of 235 PageID 15324



                                                   Schedule B

                               Related Entities Listing (other than natural persons)




                                                        10
  DOCS_NY:39943.15 36027/002

                                                                                       012402
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc354-1
                         1822-114
                              FiledFiled 01/22/21
                                    01/14/20        Entered
                                                Entered     01/22/21
                                                        01/14/20     21:50:07
                                                                 09:59:10  PagePage
                                                                                62 of13
                                                                                      62
Case 3:21-cv-00538-N Document 26-46 Filed of 1306/09/21 Page 133 of 235 PageID 15325



                                      Schedule C

       1. James Dondero
       2. Mark Okada
       3. Grant Scott
       4. John Honis
       5. Nancy Dondero
       6. Pamela Okada
       7. Thomas Surgent
       8. Scott Ellington
       9. Frank Waterhouse
       10. Lee (Trey) Parker




                                          11
  DOCS_NY:39943.15 36027/002

                                                                         012403
Case 19-34054-sgj11 Doc 1822-115 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 134 of 235 PageID 15326



                            EXHIBIT PPPPP




                                                                     012404
 Case19-34054-sgj11 Doc 1822-115     Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                    +LJKODQG&DSLWDO6D\V&K7UXVWHH:RUVW3RVVLEOH2SWLRQ/DZ
         Case 3:21-cv-00538-N Document 26-46 Filed         2 06/09/21 Page 135 of 235 PageID 15327




                                                                                   3 RUWIROLR0HGLD,QF_: H V WWK6WUH H WWKIOR R U_1H Z<R UN 1< _ZZZOD ZFR P
                                                                                                3 KR QH _)D [ _FXV WR P H UV H UYLFH #OD ZFR P



           +LJKODQG&DSLWDO6D\V&K7UXVWHH:RUVW3RVVLEOH2SWLRQ
           %\9LQFH6XOOLYDQ

           /DZ -DQXDU\30(67 %DQNUXSWLQYHVWPHQWILUP+LJKODQG&DSLWDO0DQDJHPHQWWROGD7H[DVMXGJHODWH:HGQHVGD\WKDWWKH
           DSSRLQWPHQWRID&KDSWHUWUXVWHHWRPDQDJHWKHGHEWRUGXULQJLWVEDQNUXSWF\FDVHZRXOGEHWKHZRUVWSRVVLEOHRSWLRQLQWKHSURFHHGLQJVDQGLV
           XQQHFHVVDU\JLYHQUHFHQWFKDQJHVLQWKHFRPSDQ\ VRYHUVLJKW

           ,QDQREMHFWLRQWRWKHPRWLRQIRUDSSRLQWPHQWRID&KDSWHUWUXVWHHIURPWKH2IILFHRIWKH8QLWHG6WDWHV7UXVWHH+LJKODQG&DSLWDOVDLGLWZRUNHG
           ZLWKWKHRIILFLDOFRPPLWWHHRIXQVHFXUHGFUHGLWRUVWRFRPHWRDUHVROXWLRQRYHULVVXHVDERXWWKHFRUSRUDWHJRYHUQDQFHRIWKHGHEWRUWKDWUHVROYHG
           WKHFRQFHUQVYRLFHGE\WKH86WUXVWHH

           7KH86WUXVWHHILOHGLWVPRWLRQ'HFVD\LQJKLVWRULFDOLVVXHVVXUURXQGLQJDOOHJHGVHOIGHDOLQJE\+LJKODQG&DSLWDOLQUHODWLRQWRLWVDIILOLDWHV
           ZRXOGOLNHO\FRQWLQXHSRVWSHWLWLRQDV+LJKODQG&DSLWDORZQHU-DPHV'RQGHURZDVVWLOOLQFKDUJHRIWKHFRPSDQ\DQGLWVJHQHUDOSDUWQHU6WUDQG
           $GYLVRUV,QFDWWKHWLPH

           6LQFHWKHQ+LJKODQG&DSLWDOVDLGWKHVHWWOHPHQWGHDOZLWKWKHFRPPLWWHHKDVHPSODFHGDERDUGRILQGHSHQGHQWGLUHFWRUVDW6WUDQGDQG'RQGHUR
           KDVDJUHHGWROLPLWKLVDELOLW\WRUHPRYHDQGUHSODFHWKHGLUHFWRUVRQO\ZLWKFRQVHQWRIWKHFRPPLWWHHDQGDSSURYDORIWKHEDQNUXSWF\FRXUW$VWKH
           VROHRZQHURI6WUDQG'RQGHURSUHYLRXVO\KDGWKHDELOLW\WRUHPRYHGLUHFWRUVDWZLOOWKHREMHFWLRQVDLG

           7KHREMHFWLRQVDLGVLQFHWKHFRPSODLQHGRIFRQGXFWLVQRORQJHUDWLVVXHWKH&KDSWHUWUXVWHHPRWLRQVKRXOGEHGHQLHG

           ,QIDFWQRRXWFRPHFRXOGEHSRVVLEO\ZRUVHIURPWKHSHUVSHFWLYHRIWKLVHVWDWHDQGWKHLQWHUHVWVRIVWDNHKROGHUVWKDQDSSRLQWLQJDVLQJOHDV\HW
           XQNQRZQSHUVRQWRPDQDJHWKHGHEWRU VFRPSOH[EXVLQHVVDQGUHSODFHWKHKLJKO\TXDOLILHGLQGHSHQGHQWERDUGWKDWZDVMXVWDSSRLQWHGZLWKWKH
           FRPPLWWHH VVXSSRUWDQGWKLVFRXUW VDSSURYDO+LJKODQG&DSLWDOVDLG

           $OWKRXJKWKHVHWWOHPHQWKDGQRW\HWEHHQDSSURYHGZKHQWKH86WUXVWHHPDGHLWVPRWLRQ+LJKODQG&DSLWDOVDLGWKHEDQNUXSWF\ZDWFKGRJZDV
           DZDUHRIWKHLPPLQHQWILOLQJRIWKHGHDOZKLFKFDPHMXVWIRXUGD\VODWHU

           7KH86WUXVWHHZDVWKHRQO\HQWLW\WKDWREMHFWHGWRWKHVHWWOHPHQWPRWLRQZKLFKZDVDSSURYHGE\WKHFRXUWRQ-DQ

           7KHFRPPLWWHHOLNHZLVHRSSRVHGWKH86WUXVWHH VPRWLRQVD\LQJLIJUDQWHGLWZRXOGWRUSHGRWKHKDUGIRXJKWGHDOLWUHDFKHGZLWK+LJKODQG
           &DSLWDO

           7KHFRPPLWWHHEHOLHYHVWKDWWKHGHEWRU VQHZFRUSRUDWHJRYHUQDQFHVWUXFWXUHDVHPERGLHGLQWKHVHWWOHPHQWSURYLGHVWKHGHEWRUZLWKWKHEHVW
           RSSRUWXQLW\WRPD[LPL]HYDOXHIRULWVVWDNHKROGHUVWKHFRPPLWWHHVDLGLQLWVRZQREMHFWLRQ$SSRLQWLQJD&KDSWHUWUXVWHHDWWKLVWLPHZRXOG
           HYLVFHUDWHWKHUHFHQWO\DSSURYHGVHWWOHPHQWDQGKDUPWKHGHEWRU VHVWDWHDQGLWVFUHGLWRUV

           5HSUHVHQWDWLYHVIRU+LJKODQG&DSLWDODQGWKHFRPPLWWHHGLGQRWLPPHGLDWHO\UHVSRQGWRUHTXHVWVIRUFRPPHQW7KXUVGD\

           +LJKODQG&DSLWDOVRXJKW&KDSWHUSURWHFWLRQLQ'HODZDUHLQPLG2FWREHUMXVWDKHDGRID&KDQFHU\&RXUWKHDULQJWKHUHRQVXPPDU\MXGJPHQW
           DSSURYDORIDPLOOLRQDUELWUDWLRQDZDUGZRQE\LQYHVWRUVLQRQHRI+LJKODQG VIXQGVDIWHUDPXOWL\HDUEDWWOH

           'XULQJDKHDULQJHDUO\LQWKHFDVH,UD'.KDUDVFKRI3DFKXOVNL6WDQJ=LHKO -RQHV//3FRXQVHOWR+LJKODQG&DSLWDOWROG86%DQNUXSWF\-XGJH
           &KULVWRSKHU66RQWFKLWKHKHGJHIXQGUHVRUWHGWREDQNUXSWF\EHFDXVHRIWKHORRPLQJPLOOLRQDZDUGZKLFKZRXOGKDYHEHHQGLIILFXOWWRFRYHU
           TXLFNO\$OWKRXJKWKHGHEWRUKDVVRPHELOOLRQLQDVVHWVXQGHUPDQDJHPHQWPDQ\DUHQRWUHDGLO\FRQYHUWHGWRFDVK

           .KDUDVFKVDLGWKHDZDUGIROORZHGWKHZHDNHQLQJRIDQLQYHVWPHQWIXQGWKH+LJKODQG&UXVDGHU)XQGE\DUXVKRIUHGHPSWLRQUHTXHVWVGXULQJWKH
           *UHDW5HFHVVLRQ+LJKODQGEHJDQZLQGLQJGRZQDQGFORVLQJXSWKHIXQGEXWDJURXSRILQYHVWRUVVHHNLQJSD\RXWRIWKHLUKROGLQJVWKH5HGHHPHU
           &RPPLWWHHFRQWHVWHG+LJKODQG VSRVLWLRQVLQ&KDQFHU\&RXUWZLWKDQDUELWUDWRUHYHQWXDOO\VLGLQJZLWKWKHFRPPLWWHHWRWKHWXQHRIPLOOLRQ

           8QVHFXUHGFUHGLWRUVVXFFHVVIXOO\VRXJKWDWUDQVIHURIWKH&KDSWHUYHQXHWR'DOODVZKHUH-XGJH6RQWFKLVDLGWKHGHEWRUKDGLWVSULQFLSDO
           EXVLQHVVDQGPRVWFDVHSDUWLHVZHUHORFDWHG

           +LJKODQG&DSLWDOLVUHSUHVHQWHGE\-HIIUH\13RPHUDQW],UD'.KDUDVFK0D[LP%/LWYDNDQG*UHJRU\9'HPRRI3DFKXOVNL6WDQJ=LHKO -RQHV//3
           DQG0HOLVVD6+D\ZDUGDQG=DFKHU\=$QQDEOHRI+D\ZDUG $VVRFLDWHV3//&

           7KHFRPPLWWHHLVUHSUHVHQWHGE\3HQQ\35HLG3DLJH+ROGHQ0RQWJRPHU\-XOLDQD/+RIIPDQ%RMDQ*X]LQD0DWWKHZ$&OHPHQWH'HQQLV0
           7ZRPH\DQG$O\VVD5XVVHOORI6LGOH\$XVWLQ//3

           7KH2IILFHRIWKH8QLWHG6WDWHV7UXVWHHLVUHSUHVHQWHGE\/LVD//DPEHUW

           7KHFDVHLV,QUH+LJKODQG&DSLWDO0DQDJHPHQWFDVHQXPEHULQWKH86%DQNUXSWF\&RXUWIRUWKH1RUWKHUQ'LVWULFWRI7H[DV

           (GLWLQJE\6WHSKHQ%HUJ


           $OO& R QWH QW3 R UWIR OLR 0H G LD ,QF




KWWSVZZZODZFRPDUWLFOHVSULQW"VHFWLRQ WH[DV                                                                                        012405                                  
Case 19-34054-sgj11 Doc 1822-116 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 6 06/09/21 Page 136 of 235 PageID 15328



                           EXHIBIT QQQQQ




                                                                     012406
   Case
    Case19-34054-sgj11 Doc
          19-34054-sgj11   1822-116
                         Doc 339 FiledFiled 01/22/21
                                        01/09/20      Entered
                                                   Entered     01/22/21
                                                           01/09/20     21:50:07
                                                                    19:01:35      Page
                                                                               Page 1 of25of
   Case 3:21-cv-00538-N Document 26-46 Filed   6 06/09/21 Page 137 of 235 PageID 15329




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 9, 2020
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                        §
         In re:                                                         § Chapter 11
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,1                            § Case No. 19-34054-sgj11
                                                                        §
                                          Debtor.                       § Related to Docket Nos. 7 & 259

              ORDER APPROVING SETTLEMENT WITH OFFICIAL COMMITTEE OF
             UNSECURED CREDITORS REGARDING GOVERNANCE OF THE DEBTOR
               AND PROCEDURES FOR OPERATIONS IN THE ORDINARY COURSE

                       Upon the Motion of the Debtor to Approve Settlement with Official Committee of

     Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations in the

     Ordinary Course (the “Motion”),2 filed by the above-captioned debtor and debtor in possession



     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


     DOCS_NY:39973.13 36027/002

                                                                                                          012407
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-116
                      Doc 339 FiledFiled 01/22/21
                                     01/09/20      Entered
                                                Entered     01/22/21
                                                        01/09/20     21:50:07
                                                                 19:01:35      Page
                                                                            Page 2 of35of
Case 3:21-cv-00538-N Document 26-46 Filed   6 06/09/21 Page 138 of 235 PageID 15330


  (the “Debtor”); the Court having reviewed the Motion, and finding that (a) the Court has

  jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334, (b) this is a core proceeding

  pursuant to 28 U.S.C. §157(b)(2)(A), and (c) notice of this Motion having been sufficient under

  the circumstances and no other or further notice is required; and having determined that the legal

  and factual bases set forth in the Motion establish just cause for the relief granted herein; and

  having determined that the relief sought in the Motion is in the best interests of the Debtor and its

  estate; and after due deliberation and sufficient cause appearing therefore,

                   IT IS HEREBY ORDERED THAT:

                   1.          The Motion is GRANTED on the terms and conditions set forth herein, and

  the United States Trustee’s objection to the Motion is OVERRULED.

                   2.          The Term Sheet is approved and the Debtor is authorized to take such steps

  as may be necessary to effectuate the settlement contained in the Term Sheet, including, but not

  limited to: (i) implementing the Document Production Protocol; and (ii) implementing the

  Protocols.

                   3.          The Debtor is authorized (A) to compensate the Independent Directors for

  their services by paying each Independent Director a monthly retainer of (i) $60,000 for each of

  the first three months, (ii) $50,000 for each of the next three months, and (iii) $30,000 for each of

  the following six months, provided that the parties will re-visit the director compensation after the

  sixth month and (B) to reimburse each Independent Director for all reasonable travel or other

  expenses, including expenses of counsel, incurred by such Independent Director in connection

  with its service as an Independent Director in accordance with the Debtor’s expense

  reimbursement policy as in effect from time to time.

                                                        2
  DOCS_NY:39973.13 36027/002

                                                                                           012408
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-116
                      Doc 339 FiledFiled 01/22/21
                                     01/09/20      Entered
                                                Entered     01/22/21
                                                        01/09/20     21:50:07
                                                                 19:01:35      Page
                                                                            Page 3 of45of
Case 3:21-cv-00538-N Document 26-46 Filed   6 06/09/21 Page 139 of 235 PageID 15331


                   4.          The Debtor is authorized to guarantee Strand’s obligations to indemnify

  each Independent Director pursuant to the terms of the Indemnification Agreements entered into

  by Strand with each Independent Director on the date hereof.

                   5.          The Debtor is authorized to purchase an insurance policy to cover the

  Independent Directors.

                   6.          All of the rights and obligations of the Debtor referred to in paragraphs 3

  and 4 hereof shall be afforded administrative expense priority under 11 U.S.C. § 503(b).

                   7.          Subject to the Protocols and the Term Sheet, the Debtor is authorized to

  continue operations in the ordinary course of its business.

                   8.          Pursuant to the Term Sheet, Mr. James Dondero will remain as an employee

  of the Debtor, including maintaining his title as portfolio manager for all funds and investment

  vehicles for which he currently holds that title; provided, however, that Mr. Dondero’s

  responsibilities in such capacities shall in all cases be as determined by the Independent Directors

  and Mr. Dondero shall receive no compensation for serving in such capacities. Mr. Dondero’s

  role as an employee of the Debtor will be subject at all times to the supervision, direction and

  authority of the Independent Directors. In the event the Independent Directors determine for any

  reason that the Debtor shall no longer retain Mr. Dondero as an employee, Mr. Dondero shall

  resign immediately upon such determination.

                   9.          Mr. Dondero shall not cause any Related Entity to terminate any agreements

  with the Debtor.

                   10.         No entity may commence or pursue a claim or cause of action of any kind

  against any Independent Director, any Independent Director’s agents, or any Independent

                                                        3
  DOCS_NY:39973.13 36027/002

                                                                                            012409
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-116
                      Doc 339 FiledFiled 01/22/21
                                     01/09/20      Entered
                                                Entered     01/22/21
                                                        01/09/20     21:50:07
                                                                 19:01:35      Page
                                                                            Page 4 of55of
Case 3:21-cv-00538-N Document 26-46 Filed   6 06/09/21 Page 140 of 235 PageID 15332


  Director’s advisors relating in any way to the Independent Director’s role as an independent

  director of Strand without the Court (i) first determining after notice that such claim or cause of

  action represents a colorable claim of willful misconduct or gross negligence against Independent

  Director, any Independent Director’s agents, or any Independent Director’s advisors and (ii)

  specifically authorizing such entity to bring such claim. The Court will have sole jurisdiction to

  adjudicate any such claim for which approval of the Court to commence or pursue has been

  granted.

                   11.         Nothing in the Protocols, the Term Sheet or this Order shall affect or impair

  Jefferies LLC’s rights under its Prime Brokerage Customer Agreements with the Debtor and non-

  debtor Highland Select Equity Master Fund, L.P., or any of their affiliates, including, but not

  limited to, Jefferies LLC’s rights of termination, liquidation and netting in accordance with the

  terms of the Prime Brokerage Customer Agreements or, to the extent applicable, under the

  Bankruptcy Code’s “safe harbor” protections, including under sections 555 and 561 of the

  Bankruptcy Code. The Debtor shall not conduct any transactions or cause any transactions to be

  conducted in or relating to the Jefferies LLC accounts without the express consent and cooperation

  of Jefferies LLC or, in the event that Jefferies withholds consent, as otherwise ordered by the

  Court. For the avoidance of doubt, Jefferies LLC shall not be deemed to have waived any rights

  under the Prime Brokerage Customer Agreements or, to the extent applicable, the Bankruptcy

  Code’s “safe harbor” protections, including under sections 555 and 561 of the Bankruptcy Code,

  and shall be entitled to take all actions authorized therein without further order of the Court

                   12.         Notwithstanding any stay under applicable Bankruptcy Rules, this Order

  shall be effective immediately upon entry.

                                                         4
  DOCS_NY:39973.13 36027/002

                                                                                             012410
Case
 Case19-34054-sgj11 Doc
       19-34054-sgj11   1822-116
                      Doc 339 FiledFiled 01/22/21
                                     01/09/20      Entered
                                                Entered     01/22/21
                                                        01/09/20     21:50:07
                                                                 19:01:35      Page
                                                                            Page 5 of65of
Case 3:21-cv-00538-N Document 26-46 Filed   6 06/09/21 Page 141 of 235 PageID 15333


                   13.         The Court shall retain jurisdiction over all matters arising from or related to

  the interpretation and implementation of this Order, including matters related to the Committee’s

  approval rights over the appointment and removal of the Independent Directors.

                                             ## END OF ORDER ##




                                                         5
  DOCS_NY:39973.13 36027/002

                                                                                               012411
Case 19-34054-sgj11 Doc 1822-117 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 8 06/09/21 Page 142 of 235 PageID 15334



                           EXHIBIT RRRRR




                                                                     012412
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 1 of27of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 143 of 235 PageID 15335




     18-30264-sgj11 Acis Capital Management , L.P. - Court's Ruling on Plan Confirmation
                         jbinford, honeil, emcgee, mbales, BBarnes, srosen,
     Traci Ellison   to: jprostok, rpatel, jwielebinski, achiarello, robin, jenright,   08/30/2018 09:24 PM
                         mkleinsasser, MHurst, mmaloney, PBessette, RMatsumura,
     From:      Traci Ellison/TXNB/05/USCOURTS
     To:        jbinford@foley.com, honeil@foley.com, emcgee@foley.com, mbales@foley.com,
                BBarnes@lynnllp.com, srosen@forsheyprostok.com, jprostok@forsheyprostok.com,
                rpatel@winstead.com, jwielebinski@winstead.com, achiarello@winstead.com,

  Dear Counsel:

  The following is the court’s ruling on the request of the Chapter 11 Trustee (“Acis Trustee”) of
  Acis Capital Management, L.P. (“Acis”) and Acis Capital Management GP, LLC (collectively, the
  “Debtors”) to confirm the First Amended Joint Plan for the Debtors (the “Plan”), as modified,
  which contains therein alternatives Plan A, Plan B, and Plan C.
  The court will deny confirmation of Plans A, B, and C. Below is some of the court’s reasoning.
  Plans B and C
  First, Plans B and C are unconfirmable because they contemplate the amendment of the various
  CLO Indentures to which Acis is not a party. Specifically, Section 3.24 (for Plan B) and Section
  4.24 (for Plan C) each provide as follows:


  “Amendment of Indentures. The Indentures shall be amended pursuant to section 1123(a)(5)(F)
  of the Bankruptcy Code to provide that the Acis CLOs cannot be called for redemption until the
  later of (a) the date on which all Allowed Claims against the Debtors have been paid in full, or (b)
  three (3) years after the Effective Date. In the event that the Acis CLOs are reset, any new
  indenture with respect to a reset CLO shall provide the reorganized Acis will continue as the
  portfolio manager and that the reset CLO cannot be called for redemption until the later of (y) the
  date on which all Allowed Claims against the Debtors have been paid in full, or (z) three (3)
  years after the Effective Date.”


  The court recognizes that section 1123(a)(5)(F) of the Bankruptcy Code provides that a Chapter
  11 plan may provide for adequate means for the plan’s implementation, such as cancellation or
  modification of any indenture or similar instrument. However, the court concludes that section
  1123(a)(5)(F) applies only to an indenture on which the debtor is a party—namely the issuer.
  While the court understands that oftentimes multiple, intertwined agreements are sometimes
  read together and treated in many respects as one integrated document, and while the court
  recognizes that, in this case, the CLO Indentures and CLO PMAs (the latter of which Acis is
  party to) are very interrelated, the court does not believe that this gives Acis the right to amend
  the Indentures without every single party thereto otherwise agreeing. For this simple reason,
  the current Plans B and C will not be confirmed.
  Plan A
  Next, with regard to Plan A, the issues are much more complicated. But the court finds Plan A
  unconfirmable because—while HCLOF has repeatedly asked the Bankruptcy Court for relief, and
  has also made certain demands upon the CLO Issuers, the Indenture Trustee and the Acis
  Trustee with regard to optional redemptions—HCLOF is not the holder of a claim against Acis, as
  defined in Section 101(5) of the Bankruptcy Code, to which the doctrine of equitable subrogation




                                                                                               012413
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 2 of37of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 144 of 235 PageID 15336


  can be applied.
  Plan A, distilled to its essence, is premised upon: (1) treating HCLOF as an entity with a “claim”
  against Acis, pursuant to the Bankruptcy Code’s definition in section 101(5)(B), that can be
  provided for in an Acis plan as an unsecured claim (Class 2); (2) monetizing or liquidating that
  claim—by calculating the amount HCLOF would realize if HCLOF received exactly what it has
  demanded from the CLO Issuers, the Indenture Trustee, and the Acis Trustee; (3) paying the
  monetized/liquidated claim of HCLOF in cash in full on the Effective Date of the Plan, with cash
  that the Acis Trustee would receive from Plan funder Oaktree; (4) after payment of HCLOF on its
  liquidated/monetized claim, the Acis Trustee would be entitled to step into the shoes of HCLOF,
  and be the new holder of HCLOF’s Sub Notes, via the court’s application of the common law
  doctrine of equitable subrogation to the Acis Trustee—it is argued that this would be equitable,
  since the Acis Trustee would essentially be paying the CLO Issuers’ (a debtor’s) obligations on
  the Sub Notes to HCLOF (a creditor) and, thus, should be able to step into that creditor’s shoes
  to avert HCLOF’s double recovery; and (5) the Acis Trustee, after acquiring the Sub Notes
  through equitable subrogation, would convey those Sub Notes to Oaktree, the plan funder.


  HCLOF, Highland Capital Management (“Highland”), and the CLO Issuers object to this use of
  equitable subrogation—essentially arguing that, no matter what one calls it, this is forcing a
  non-debtor party to sell its property that is not property of the estate. The court does not find this
  to be an easy analysis at all. To be sure, this is a novel proposed application of the equitable
  subrogation doctrine. To be sure, the Acis Trustee’s proposal, at first blush—and even after a
  second or third turn—looks a little like an effort to force a sale of non-debtor property. This would
  be a novel application of the equitable subrogation doctrine—which, admittedly, has grown from
  a somewhat narrow to a much broader doctrine over time, with the historical purpose always
  being to serve the interests of fairness and justice. It is worth noting that, initially, courts in New
  York attempted to limit the scope of equitable subrogation to apply only to persons standing
  directly in the place of a surety. Then, as courts in other states expanded the concept of
  equitable subrogation, so did the courts of New York, eventually expanding the concept to cover
  third party guarantors. It was further expanded to parties who pay off a mortgage and in the
  case of refinancing mortgagees. The doctrine essentially went from a narrow remedy only
  available to sureties, to a broad doctrine available to almost any party regardless of his legal
  interest.


  But the court believes there are at least a couple of reasons the doctrine should not be applied
  here. First, the court does not believe HCLOF can be construed to have a “claim” against Acis,
  pursuant to section 101(5)(B) of the Bankruptcy Code.
  The evidence (Exh. 38) was that HCLOF made statements in correspondence dated May 4,
  2018, from HCLOF to U.S. Bank, the indenture trustee for all five Acis CLOs, arguing that Acis,
  as portfolio manager under the CLO-PMAs, was breaching its duties, and stating that both the
  CLO Issuer “and the Subordinated Noteholders have a claim for the losses caused by the
  actions of the Portfolio Manager and the Chapter 11 Trustee” and claiming setoff right against
  funds held by the indenture trustee belonging to the Debtors.
  Additionally, the evidence was also that HCLOF has twice during the bankruptcy case purported
  to direct the CLO Issuers, the Indenture Trustee, and Acis “to effect an Optional Redemption of
  all Secured Notes and the Subordinated Notes in full.” Exhs. 20 & 21. In the second notice,
  HCLOF added language that this would be “for the express purpose of placement of a portion of
  the portfolio assets held by the Co-issuers into a warehouse arrangement or a total return swap
  or other derivatives arrangement with Highland Capital Management, L.P.” The end result of




                                                                                          012414
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 3 of47of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 145 of 235 PageID 15337


  this, of course, would be that the Debtor Acis would no longer have any assets to manage and
  no revenue stream to potentially pay its creditors.
  Then, after the Trustee refused to effectuate an optional redemption, both HCLOF and Highland
  filed, on May 30, 2018, an adversary proceeding against the Acis Trustee, demanding that the
  Acis Trustee specifically perform and effectuate an optional redemption (the "Adversary"--
  Adversary No. 18-03078-sgj). The Adversary Complaint states: “Under the [CLO] funds’
  governing documents , the investors [e.g. HCLOF] have the right to have their money returned
  upon demand. Consequently, to mitigate their on -going losses, the investors have instructed
  the Indenture Trustee and Acis LP , as the putative portfolio manager of the funds , to sell the
  funds’ assets through a redemption process provided for in the Indenture , and return the
  investors’ money to be invested elsewhere with higher yields . . . . The Debtors, which are
  controlled by a Chapter 11 Trustee, have refused to authorize the necessary processes to
  effectuate a redemption of the funds to allow the return of the investors’ money . . . . The
  investors are suffering daily losses because of the Chapter 11 Trustee’s inaction . . . . The
  Plaintiffs file this Complaint to protect their interests and urge the Court to promptly enter a
  preliminary injunction enjoining the Chapter 11 Trustee from interfering with the redemption
  process and allowing the investors to have their money returned before they incur further
  losses.” Para. 2.
  The Original Complaint went on to state that the ACIS CLO PMAs are valid and enforceable
  contracts between the CLOs and Acis LP . Under the PMAs, Acis LP provides investment
  advisory services to the CLOs . “Plaintiff HCLOF, who holds an equity position in the CLO , is a
  third-party beneficiary of the PMA . The Chapter 11 Trustee, as Acis LP’s Chapter 11 trustee,
  has anticipatorily breached the PMA by communicating his refusal to effect the Subordinated
  Noteholders’ requested redemption as required by the PMA . The Chapter 11 Trustee’s breach
  has caused damage to HCLOF .” Paragraphs 67-70. See also paras. 74-77; 81-84; 88-91;
  95-98.


  Subsequently, HCLOF withdrew its two sets of redemption notices and on August 10, 2018
  (after appealing a bankruptcy court preliminary injunction in the Adversary and after also moving
  to withdraw the reference in the Adversary), moved to amend the Adversary to ask for only the
  following: “Pursuant to 28 U.S.C. § 2201, HCLOF seeks a declaration that the Chapter 11
  Trustee has no authority to sell or transfer HCLOF’s property without HCLOF’s consent .
  HCLOF seeks no money damages or other relief not sought in this Amended Complaint .”


  Is this all enough for HCLOF to have a “claim” against the Debtor, pursuant to section 101(5)—in
  other words, does it amount to an assertion of a “right to an equitable remedy for breach of
  performance if such breach gives rise to a right to payment”—particularly when HCLOF has now
  withdrawn its two notices requesting the Indenture Trustee and Debtor commence an optional
  redemption process and has also sought to amend the Original Complaint to specify that it is not
  seeking any damages?


  The court believes no . The five CLO PMAs specifically provide that there are no third party
  beneficiaries (except that four of the five CLO PMAs carve out the Indenture Trustee as a third
  party beneficiary). Thus, HCLOF—although it alleged in the Original Complaint—that it was an
  alleged “third party beneficiary,” never had any basis to state that or to complain of Acis’s
  alleged “anticipatory breach” of the CLO PMAs, as it purported to do in the Original Complaint.
  Moreover, there is, of course, no longer a PMA between Acis and HCLOF (f/k/a/ as ALF), as of
  October 27, 2017, as a result of the series of transactions that “the Highlands” apparently




                                                                                      012415
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 4 of57of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 146 of 235 PageID 15338


  orchestrated after the Josh Terry arbitration award and judgment. Thus, HCLOF cannot claim
  any breach of contract between Acis and HCLOF. Acis is technically not a party to the
  Indentures. Thus, as far as the court is aware, there is no contract between HCLOF and Acis
  whatsoever . If there is some theory under which HCLOF can assert liability against Acis , it has
  not been articulated .
  In summary, the court does not believe HCLOF (though it has made many threats and demands
  and filed an Adversary) has ever articulated a viable claim against Acis. Without a viable claim,
  the court does not believe the equitable subrogation doctrine asserted by the Acis Trustee
  works. And, without some sort of claim being validly asserted against Acis, any payment by it on
  account of the Sub Notes would appear to be voluntary.
  The court recognizes that some courts have applied the equitable subrogation doctrine where a
  party paid a debt on which it had no liability and seemed to do it somewhat voluntarily—despite
  there being a long-standing exception to the doctrine for “voluntary payment.” The strongest
  example of this is the case of NY Stock Exchange v, Sloan, 1980 U.S. Dist. LEXIS 13316
  (S.D.N.Y. Aug. 15. 2018). But it appears to this court that, in any case where a court has
  allowed equitable subrogation where “voluntariness” was somewhat in existence, there was a
  situation where there was a primary obligor who wasn’t paying its obligation . Here, the CLO
  Issuers are perfectly willing and able to perform their obligations. Thus, applying equitable
  subrogation here seems a bridge too far. The Acis Trustee would appear to an “officious
  meddler” (although with good motives) and—with no real exposure to HCLOF, in the court’s
  view—the payment of the Sub Notes obligations would be purely voluntary. The court recognizes
  that the Acis Trustee would be attempting to protect an interest of its own (the Acis PMA
  revenue stream) somewhat like the property developer in the Hamlet case. Hamlet v.
  Northeast, 64 A.D.3d 85 (N.Y App. Div. Second Dept. 2009). But, in Hamlet, the property
  developer who paid the Environmental fees to the town of Brookhaven, that the subcontractor
  had bonded and agreed to pay, was itself primarily liable on the Environmental fees (in other
  words, the Town had a claim against Hamlet). Again, equitable subrogation under the exact
  facts and circumstances of this case seems a bridge too far.


  Miscellaneous Rulings
  The court rules on a few miscellaneous matters that were contested, although it is denying
  confirmation. This may be useful for any future appeals or for any future proposed plans.
  Assumption and Assignment of the PMAs would not violate section 365 of the Bankruptcy
  Code.
  The court believes that the assumption of the CLO PMAs by the Acis Trustee and the
  assignment of the CLO PMAs to a third party (either Oaktree or Brigade or Cortland) would be
  permissible under section 365 of the Code. Section 365 of the Bankruptcy Code does not
  prohibit the Trustee from assigning its rights under the PMAs without the written consent of the
  CLOs, the Subordinated Noteholders, and others. Section 365(c)(1) of the Bankruptcy Code
  provides:
  “The trustee may not assume or assign any executory contract . . . if . . . applicable law excuses
  a party, other than the debtor, to such contract . . . from accepting performance or rendering
  performance to an entity other than the debtor or debtor in possession, whether or not such
  contract . . . prohibits or restricts assignment of rights; and . . . such party does not consent to
  such assumption or assignment[.]”
  11 U.S.C. § 365(c)(1).
  The court overrules any objection that there is some applicable law that excuses the




                                                                                        012416
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 5 of67of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 147 of 235 PageID 15339


  counterparties to the PMAs (i.e., the CLO Issuers) from accepting performance from a party
  other than the debtor. First, these are not personal services contracts. Assessing whether a
  contract is a personal service contract "depends upon the subject of the contract, the
  circumstances of the case and the intent of the parties to the contract." Leonard v. Gen. Motors
  Corp. (In re Headquarters Dodge), 13 F.3d 674, 682-83 (3d Cir. 1993) (internal quotation marks
  omitted); see also In re Compass Van & Storage Corp., 65 B.R. 1007, 1011-12 (Bankr. E.D.N.Y.
  1986) ("Ascertaining whether a contract is personal posits on close distinctions, e.g., the nature
  and subject matter of the contract, the circumstances of the case placed in juxtaposition with the
  intention of the parties."). Even "clauses in the contract . . . attesting to a personal relationship
  will not be dispositive." Leonard, 13 F.3d at 683. Ultimately, if "the identity of that person or entity
  [rendering performance under the contract] is an essential element of the contract, and if the
  contract is non-assignable under applicable non-bankruptcy law then the estate cannot assign
  the contract." Grove Rich Realty, 200 B.R. at 507. Accordingly, in order to determine whether
  the PMAs are personal service contracts, the court must assess the particular circumstances in
  the case, the nature of the services provided by Acis under the PMAs, and whether such
  services are nondelegable. Highland contends that because the PMAs "depend on the skill and
  reputation of the performing party," the PMAs are personal service contracts, and thus
  unassignable. If this were the standard, the exception would swallow the rule—any prudent party
  contracting for another's services considers the other party's skill, expertise, and reputation—and
  any contract for services premised on the skill and reputation of the party providing services
  would be a personal service contract. It is not whether the party providing services is skilled and
  reputable—it is whether such services are unique in nature. See Compass Van & Storage Corp.,
  65 B.R. at 1011. To support its contention, Highland cites New York cases under which hotel
  management contracts or consulting contracts were found to be personal service contracts . In
  the Marriott case cited by Highland, in which the court found the hotel management to be a
  personal service contract, the court observed that the hotel manager had "full discretion . . . to
  manage virtually every aspect of the hotel." Marriott Int’l, Inc. v. Eden Roc, LLLP, 104 A.D.3d
  583, 584 (N.Y. App. Div. 1st Dep’t 2013). Marriott is distinguishable. Here, Acis did not manage
  virtually every aspect of the CLOs. Pursuant to the Shared Services Agreement and
  Sub-Advisory Agreement, Acis LP delegated certain of its responsibilities under the PMAs to
  Highland. Accordingly, the personal qualities of Acis LP were not essential to performance under
  the PMAs. While the expertise of Acis LP was relevant to its selection as portfolio manager,
  such expertise is not unique—as demonstrated by the expertise and reputation of Oaktree,
  Brigade, and others who act as CLO portfolio managers. Also, importantly, the PMAs
  themselves provide that Acis may delegate the performance of its duties under the PMAs to
  third parties: “In providing services hereunder, the Portfolio Manager may employ third parties,
  including its Affiliates, to render advice (including investment advice), to provide services to
  arrange for trade execution and otherwise provide assistance to the Issuer, and to perform any
  of the Portfolio Manager’s duties under this Agreement; provided that the Portfolio Manager
  shall not be relieved of any of its duties hereunder regardless of the performance of any services
  by third parties.” 2014-3 PMA § 3(h)(iii). And although section 14 the PMAs requires consent
  for assignment, section 14 contemplates that an Affiliate assignee "has demonstrated ability,
  whether as an entity or by its personnel, to professionally and competently perform duties similar
  to those imposed upon the Portfolio Manager pursuant to this Agreement." Id. § 14(a). Further,
  sections 14 and 32 of the PMAs provide for merger, consolidation, or amalgamation of Acis with
  another company, where the resulting entity succeeds "to all or substantially all of the collateral
  management business of the Portfolio Manager." Pursuant to the terms of the PMAs
  themselves, the duties of Acis were not "so unique that the dut[ies were] thereby rendered
  nondelegable." See Compass Van & Storage, 65 B.R. at 1011 (citing RESTATEMENT
  (SECOND) OF CONTRACTS § 318(2) (1981)). As such, unlike personal service contracts, the
  PMAs do not "synthesize into those consensual agreements . . distinctive characteristics that
  commit to a special knowledge, unique skill or talent, singular judgment and taste." Compass




                                                                                           012417
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 6 of77of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 148 of 235 PageID 15340


  Van & Storage, 65 B.R. at 1011. Accordingly, because the duties of Acis LP under the PMAs
  are delegable (and were delegated) and are not unique, the PMAs cannot be personal service
  contracts that fall within the narrow exception of section 365(c)(1).


  Additionally, Section 205(a)(2) of the Investment Advisors Act of 1940 (“IAA”) is not a
  nonbankruptcy law that precludes assumption and assignment of the PMAs. Section 205(a)(2)
  of the IAA provides that a registered investment adviser (such as Acis) cannot enter into an
  investment advisory contract unless such contract provides "that no assignment of such contract
  shall be made by the investment adviser without the consent of the other party to the contract [.]"
  15 U.S.C. § 80b-5(a)(2). Thus, this provision of the IAA merely requires that the PMAs contain
  an anti-assignment provision—the IAA is not "applicable law" that prohibits assumption or
  assignment without consent of the counterparties to the PMAs. Indeed, in the Southern District
  of New York, the court held:
  “Section 205(a)(2) of the [IAA] . . . does not . . . prohibit an investment adviser's assignment of
  an investment advisory contract without client consent. The section merely provides that the
  contract must contain the specified provision. Thus, the assignment of a non-investment
  company advisory contract, without obtaining client consent, could constitute a breach of the
  advisory contract, but not a violation of Section 205(a)(2).”
  CWCapital Cobalt VR Ltd. v. CWCapital Invs. LLC, 2018 U.S. Dist. LEXIS 90174, at *12
  (S.D.N.Y. May 23, 2018). Assignment of the PMAs without consent of the counterparties simply
  constitutes breach of the PMAs, but the IAA is not "applicable law" that excuses the
  counterparties to the PMAs from accepting or rendering performance without such consent.
  Accordingly, the assignment of the PMAs to Oaktree does not violate the IAA or section
  365(c)(1) of the Bankruptcy Code.
  Preliminary Injunction
  The preliminary injunction in place preventing HCLOF from pursuing optional redemptions will
  remain in place for now. The court believes there are automatic stay implications (section
  362(a)(3)) with regard to HCLOF pursuing optional redemptions. The effect of an optional
  redemption is to exercise control over the Acis PMAs and revenue stream (property of the
                                                                            th
  estate—see, e.g., Hometown Valley View v. Prime, 847 F.3d 302 (5 Cir. 2017)). While HCLOF
  is not itself a creditor (and while "the Highlands" entity separateness is not being challenged,
  and is not being disregarded be either the Acis Trustee, the court, or anyone else at this
  juncture), the court notes that HCLOF, Highland, and other Highland-related parties seem to
  work in tandem. Highland asserts a claim against Acis. Actions taken by HCLOF could be
  construed to be actions of Highland, an actual creditor. There is also a basis for keeping the
  preliminary injunction in place pending determination of the Acis Trustee’s fraudulent transfer
  lawsuits. The evidence thus far has been compelling that numerous transfers after the Josh
  Terry judgment denuded Acis of value—perhaps even the ability to control its own destiny when
  the ALF PMA was essentially terminated without cause and Acis was made to sell its shares in
  ALF/HCLOF back to ALF/HCLOF. In the face of these facts, the court will be reluctant to
  terminate the preliminary injunction until this litigation is fully resolved.


  End of Ruling




                                                                                         012418
Case
 Case19-34054-sgj11
       18-30264-sgj11
                    Doc
                      Doc
                        1822-117
                          549 FiledFiled
                                     09/04/18
                                         01/22/21
                                                Entered
                                                   Entered
                                                        09/04/18
                                                            01/22/21
                                                                 08:52:13
                                                                     21:50:07
                                                                            Page
                                                                               Page
                                                                                 7 of87of
Case 3:21-cv-00538-N Document 26-46 Filed   8 06/09/21 Page 149 of 235 PageID 15341




                                                                          012419
Case 19-34054-sgj11 Doc 1822-118 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 150 of 235 PageID 15342



                             EXHIBIT SSSSS




                                                                     012420
                                                  Case 19-34054-sgj11 Doc 1822-118 Filed 01/22/21                                             Entered 01/22/21 21:50:07                                Page 2 of
                                                                                            2




               Plan Objections from Dondero-Related Entities: Organizational Charts

                OrgChartKey:
          ObjectingEntitywithNoClaimor
           FundInterestswiththeEstate                                                                                                                                                                                                   Highland Capital
                                                                                                                                                                                                                      0.25%                  Management,
                                                                                                                                                                                                                     Class A
          ObjectingEntitywithDebtorFee                                                                                                                                                                                                       L.P.
            ObligationsOwedtoHCMLP                                                                                                                                                                               LP Interest


         ObjectingEntitywithaTerminated                                                                              James Dondero                                           Strand Advisors, Inc.
            SharedServicesAgreement
                                                                                                                                                                                                                                                            0.1866%
                                                                                                                                                                                                                                                            Class A
     Interests in Funds Managed by HCMLP                                                                                                                                                                                                                   LP Interest
                                                                                                                                                              Highland Multi
                                                                                                                                                               Strat Credit                    TheDugaboyInvestmentTrust
                                                                                                                                                              Fund Interests                       (PrimaryBeneficiary)




                   CLOHoldco,Ltd.[1]                       TheGetGoodTrust                              HCMFA                 NexBankCapital,Inc.             NexPointRealEstatePartners,LLC                    NexPointAdvisors,L.P.
             (Director/Donor/DonorAdvisor)                  (PrimaryBeneficiary)                        (Owner/President)          (Owner/Chairman)                        (Owner/Manager)                                 (Owner/President)




        1.0 CLO
                                                                                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-46 Filed 06/09/21




      Pref Shares                       HighlandFixedIncomeFund                   HighlandSociallyResponsibleEquityFund          NexBankSSB                            NexPointRealEstateFinance,Inc.                   NexPointRealEstateAdvisors,L.P.
       Interests
                                       HighlandFundsIanditsseries                      HighlandTotalReturnFund               NexBankTitle,Inc.                       NexPointRealEstateCapital,LLC                   NexPointRealEstateAdvisorsII,L.P.
    Highland Multi
   Strat Credit Fund
       Interests                       HighlandFundsIIanditsseries                   Highland/iBoxx SeniorLoanETF           NexBankSecurities,Inc.                     NexPointResidentialTrust,Inc.                  NexPointRealEstateAdvisorsIII,L.P.
    Highland CLO
   Funding Interests                  HighlandGlobalAllocationFund                HighlandHealthcareOpportunitiesFund                                                        NexPointHospitalityTrust                     NexPointRealEstateAdvisorsIV,L.P.

        1.0 CLO                          Highland Income Fund                            HighlandMergerArbitrageFund                                                        NexPointMultifamilyCapitalTrust                  NexPointRealEstateAdvisorsV,L.P.
      Pref Share
       Interests                                                                                                                          1.0 CLO
                                     HighlandOpportunisticCreditFund                  HighlandSmallͲCapEquityFund                 Pref Share                                   NexPointCapital,Inc.                       NexPointRealEstateAdvisorsVI,L.P.
                                                                                                                                         Interests
                                                                                                                                                                           NexPointRealEstateStrategiesFund                   NexPointRealEstateAdvisorsVII,L.P.
                                                                                                                                          1.0 CLO
                                                                                                                                        Pref Share                      NexPoint Strategic Opportunities Fund                     NexPointRealEstateAdvisorsVIII,L.P.
                                                                                                                                         Interests
[1] CLO Holdco, Ltd., is a wholly-owned subsidiary of the Charitable Donor Advised Fund, L.P. (the “DAF”). HCMLP
has terminated its shared services agreement with the DAF. The DAF owes HCMLP past due fees and expenses.

                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                      Page 151 of 235 PageID 15343




                                                                                                                                                                                                                              012421
Case 19-34054-sgj11 Doc 1822-119 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 152 of 235 PageID 15344



                            EXHIBIT TTTTT




                                                                     012422
    Case 19-34054-sgj11 Doc 1822-119 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
  Case 3:21-cv-00538-N Document 26-46 Filed 206/09/21 Page 153 of 235 PageID 15345

Highland Capital Management, L.P.
Outstanding Debt & Funds
As of November 30, 2020


 Entity                                                     Note Type         Notes Principal   Notes Interest    Mgmt. Fees    Expense Reimbursements               Total
 NexPoint Advisors, LP                                      Non-Demand        $     23,610,195 $         710,246 $          -   $                   72,032 $   24,392,473
 Dugaboy Investment Trust                                   Non-Demand              18,286,268          (298,480)           -                       14,380     18,002,168
 Highland Capital Mgmt Fund Advisors, LP                    Demand                  10,635,564           155,517            -                    1,962,380     12,753,461
 James Dondero                                              Demand                    8,929,625           66,772            -                          -        8,996,397
 NexPoint Real Estate Partners (f/k/a HCRE Partners, LLC)   Non-Demand                5,860,318          235,055            -                          -        6,095,373
 NexPoint Real Estate Partners (f/k/a HCRE Partners, LLC)   Demand                    4,946,628           53,617            -                          -        5,000,245
 Nexbank SSB [1]                                            No notes                     40,000              -          352,667                  1,195,542      1,588,209
 NexPoint Capital                                           No notes                        -                -              -                       84,496         84,496
 NexPoint Residential Trust (NXRT)                          No notes                        -                -              -                       13,140         13,140
 NexPoint Hospitality Trust                                 No notes                        -                -              -                       11,738         11,738
 NexPoint Real Estate Strategies Fund                       No notes                        -                -              -                        5,194          5,194
 Nexbank Securities, Inc                                    No notes                        -                -              -                        3,312          3,312
                                                                         Total $    72,308,598 $       922,727 $      352,667 $                 3,362,215 $    76,946,206

[1] Amount currently disputed by NexBank




                                                                                                                                              012423
Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed14 06/09/21 Page 154 of 235 PageID 15346



                           EXHIBIT UUUUU




                                                                     012424
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                  Entered 01/22/21 21:50:07           Page 2 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                  Page 155 of 235 PageID 15347




                                    SECOND AMENDED AND RESTATED
                                     SHARED SERVICES AGREEMENT

             THIS SECOND AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this
     “Agreement”) is entered into to be effective as of 8th day of February, 2013 (the “Effective Date”) by and
     among Highland Capital Management, L.P., a Delaware limited partnership (“HCMLP”), and Highland
     Capital Management Fund Advisors, L.P., formerly known as Pyxis Capital, L.P., a Delaware limited
     partnership (“HCMFA”), and any affiliate of HCMFA that becomes a party hereto. Each of the
     signatories hereto is individually a “Party” and collectively the “Parties”.

                                                    RECITALS

             A.      During the Term, HCMLP will provide to HCMFA certain services as more fully
     described herein and the Parties desire to allocate the costs incurred for such services and assets among
     them in accordance with the terms and conditions in this Agreement.

                                                  AGREEMENT

              In consideration of the foregoing recitals and the mutual covenants and conditions contained
     herein, the Parties agree, intending to be legally bound, as follows:

                                                   ARTICLE I
                                                  DEFINITIONS

             “Actual Cost” means, with respect to any period hereunder, one hundred percent (100%) of the
     actual costs and expenses caused by, incurred or otherwise arising from or relating to (i) the Shared
     Services and (ii) the Shared Assets, in each case during such period.

             “Affiliate” means a Person that directly, or indirectly through one or more intermediaries,
     controls, or is controlled by, or is under common control with, a specified Person. The term “control”
     (including, with correlative meanings, the terms “controlled by” and “under common control with”)
     means the possession of the power to direct the management and policies of the referenced Person,
     whether through ownership interests, by contract or otherwise.

             “Agreement” has the meaning set forth in the preamble.

             “Allocation Percentage” has the meaning set forth in Section 4.01.

             “Applicable Margin” shall mean an additional amount equal to 5% of all costs allocated by
     Service Provider to the other parties hereto under Article IV; provided that the parties may agree on a
     different margin percentage as to any item or items to the extent the above margin percentage, together
     with the allocated cost of such item or service, would not reflect an arm’s length value of the particular
     service or item allocated.

             “Change” has the meaning set forth in Section 2.02(a).

             “Change Request” has the meaning set forth in Section 2.02(b).

             “Code” means the Internal Revenue Code of 1986, as amended, and the related regulations and
     published interpretations.




                                                                                              012425
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07             Page 3 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                    Page 156 of 235 PageID 15348




             “Effective Date” has the meaning set forth in the preamble.

            “Governmental Entity” means any government or any regulatory agency, bureau, board,
     commission, court, department, official, political subdivision, tribunal or other instrumentality of any
     government, whether federal, state or local, domestic or foreign.

              “Liabilities” means any cost, liability, indebtedness, obligation, co-obligation, commitment,
     expense, claim, deficiency, guaranty or endorsement of or by any Person of any nature (whether direct or
     indirect, known or unknown, absolute or contingent, liquidated or unliquidated, due or to become due,
     accrued or unaccrued, matured or unmatured).

             “Loss” means any cost, damage, disbursement, expense, liability, loss, obligation, penalty or
     settlement, including interest or other carrying costs, legal, accounting and other professional fees and
     expenses incurred in the investigation, collection, prosecution and defense of claims and amounts paid in
     settlement, that may be imposed on or otherwise incurred or suffered by the referenced Person; provided,
     however, that the term “Loss” will not be deemed to include any special, exemplary or punitive damages,
     except to the extent such damages are incurred as a result of third party claims.

             “New Shared Service” has the meaning set forth in Section 2.03.

             “Party” or “Parties” has the meaning set forth in the preamble.

           “Person” means an association, a corporation, an individual, a partnership, a limited liability
     company, a trust or any other entity or organization, including a Governmental Entity.

             “Quarterly Report” has the meaning set forth in Section 5.01.

             “Recipient” means HCMFA and any of HCMFA’s direct or indirect Subsidiaries or managed
     funds or accounts in their capacity as a recipient of the Shared Services and/or Shared Assets.

             “Service Provider” means any of HCMLP and its direct or indirect Subsidiaries in its capacity as
     a provider of Shared Services or Shared Assets.

             “Service Standards” has the meaning set forth in Section 6.01.

             “Shared Assets” shall have the meaning set forth in Section 3.02.

             “Shared Services” shall have the meaning set forth in Section 2.01.

              “Subsidiary” means, with respect to any Person, any Person in which such Person has a direct or
     indirect equity ownership interest in excess of 50%.

              “Tax” or “Taxes” means: (i) all state and local sales, use, value-added, gross receipts, foreign,
     privilege, utility, infrastructure maintenance, property, federal excise and similar levies, duties and other
     similar tax-like charges lawfully levied by a duly constituted taxing authority against or upon the Shared
     Services and the Shared Assets; and (ii) tax-related surcharges or fees that are related to the Shared
     Services and the Shared Assets identified and authorized by applicable tariffs.

             “Term” has the meaning set forth in Section 7.01.




                                                          2




                                                                                                 012426
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07            Page 4 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                    Page 157 of 235 PageID 15349




                                                  ARTICLE II
                                               SHARED SERVICES

             Section 2.01     Services. During the Term, Service Provider will provide Recipient with Shared
     Services, including without limitation, all of the (i) finance and accounting services, (ii) human resources
     services, (iii) marketing services, (iv) legal services, (v) corporate services, (vi) information technology
     services, and (vii) operations services; each as requested by HCMFA and as described more fully on
     Annex A attached hereto, the “Shared Services”), it being understood that personnel providing Shared
     Services may be deemed to be employees of HCMFA to the extent necessary for purposes of the
     Investment Advisers Act of 1940, as amended.

             Section 2.02    Changes to the Shared Services.

                     (a)      During the Term, the Parties may agree to modify the terms and conditions of a
     Service Provider’s performance of any Shared Service in order to reflect new procedures, processes or
     other methods of providing such Shared Service, including modifying the applicable fees for such Shared
     Service to reflect the then current fair market value of such service (a “Change”). The Parties will
     negotiate in good faith the terms upon which a Service Provider would be willing to provide such New
     Shared Service to Recipient.

                      (b)      The Party requesting a Change will deliver a description of the Change requested
     (a “Change Request”) and no Party receiving a Change Request may unreasonably withhold, condition or
     delay its consent to the proposed Change.

                      (c)      Notwithstanding any provision of this Agreement to the contrary, a Service
     Provider may make: (i) Changes to the process of performing a particular Shared Service that do not
     adversely affect the benefits to Recipient of Service Provider’s provision or quality of such Shared
     Service in any material respect or increase Recipient’s cost for such Shared Service; (ii) emergency
     Changes on a temporary and short-term basis; and/or (iii) Changes to a particular Shared Service in order
     to comply with applicable law or regulatory requirements, in each case without obtaining the prior
     consent of Recipient. A Service Provider will notify Recipient in writing of any such Change as follows:
     in the case of clauses (i) and (iii) above, prior to the implementation of such Change, and, in the case of
     clause (ii) above, as soon as reasonably practicable thereafter.

             Section 2.03   New Shared Services. The Parties may, from time to time during the Term of
     this Agreement, negotiate in good faith for Shared Services not otherwise specifically listed in Section
     2.01 (a “New Shared Service”). Any agreement between the Parties on the terms for a New Shared
     Service must be in accordance with the provisions of Article IV and Article V hereof, will be deemed to
     be an amendment to this Agreement and such New Shared Service will then be a “Shared Service” for all
     purposes of this Agreement.

             Section 2.04   Subcontractors. Nothing in this Agreement will prevent Service Provider from,
     with the consent of Recipient, using subcontractors, hired with due care, to perform all or any part of a
     Shared Service hereunder. A Service Provider will remain fully responsible for the performance of its
     obligations under this Agreement in accordance with its terms, including any obligations it performs
     through subcontractors, and a Service Provider will be solely responsible for payments due to its
     subcontractors.




                                                          3




                                                                                                012427
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                    Entered 01/22/21 21:50:07            Page 5 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                     Page 158 of 235 PageID 15350




                                                   ARTICLE III
                                                 SHARED ASSETS

              Section 3.01    Shared IP Rights. Each Service Provider hereby grants to Recipient a non-
     exclusive right and license to use the intellectual property and other rights granted or licensed, directly or
     indirectly, to such Service Provider (the “Shared IP Rights”) pursuant to third party intellectual property
     Agreements (“Third Party IP Agreements”), provided that the rights granted to Recipient hereunder are
     subject to the terms and conditions of the applicable Third Party IP Agreement, and that such rights shall
     terminate, as applicable, upon the expiration or termination of the applicable Third Party IP Agreement.
     Recipient shall be licensed to use the Shared IP Rights only for so long as it remains an Affiliate of
     HCMLP. In consideration of the foregoing licenses, Recipient agrees to take such further reasonable
     actions as a Service Provider deems to be necessary or desirable to comply with its obligations under the
     Third Party IP Agreements.

             Section 3.02     Other Shared Assets. Subject to Section 3.01, each Service Provider hereby
     grants Recipient the right, license or permission, as applicable, to use and access the benefits under the
     agreements, contracts and licenses that such Service Provider will purchase, acquire, become a party or
     beneficiary to or license on behalf of Recipient (the “Future Shared Assets” and collectively with the
     Shared IP Rights, the “Shared Assets”).

                                                   ARTICLE IV
                                                COST ALLOCATION

             Section 4.01   Actual Cost Allocation Formula. The Actual Cost of any item relating to any
     Shared Services or Shared Assets shall be allocated based on the Allocation Percentage. For purposes of
     this Agreement, “Allocation Percentage” means:

                     (a)      To the extent 100% of such item is demonstrably attributable to HCMFA, 100%
     of the Actual Cost of such item shall be allocated to HCMFA as agreed by HCMFA;

                    (b)    To the extent a specific percentage of use of such item can be determined (e.g.,
     70% for HCMLP and 30% for HCMFA), that specific percentage of the Actual Cost of such item will be
     allocated to HCMLP or HCMFA, as applicable and as agreed by HCMFA; and

                     (c)      All other portions of the Actual Cost of any item that cannot be allocated
     pursuant to clause (a) or (b) above shall be allocated between HCMLP and HCMFA in such proportion as
     is agreed in good faith between the parties.

             Section 4.02     Non-Cash Cost Allocation. The actual, fully burdened cost of any item relating
     to any Shared Services or Shared Assets that does not result in a direct, out of pocket cash expense may
     be allocated to HCMLP and HCMFA for financial statement purposes only, as agreed by HCMFA,
     without any corresponding cash reimbursement required, in accordance with generally accepted
     accounting principles, based on the Allocation Percentage principles described in Section 4.01 hereof.

                                             ARTICLE V
                             PAYMENT OF COST AND REVENUE SHARE; TAXES

             Section 5.01     Quarterly Statements. Within thirty (30) days following the end of each calendar
     qaurter during the Term (or at such time as may be otherwise agreed by the parties), each Service
     Provider shall furnish the other Parties hereto with a written statement with respect to the Actual Cost
     paid by it in respect of Shared Services and Shared Assets provided by it, in each case, during such


                                                           4




                                                                                                  012428
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07            Page 6 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                    Page 159 of 235 PageID 15351




     period, setting forth (i) the cost allocation in accordance with Article IV hereof together with the
     Applicable Margin on such allocated amounts, and (ii) any amounts paid pursuant to Section 5.02 hereof,
     together with such other data and information necessary to complete the items described in Section 5.03
     hereof (hereinafter referred to as the “Quarterly Report”).

              Section 5.02    Settlement Payments. At any time during the Term, any Party may make
     payment of the amounts that are allocable to such Party together with the Applicable Margin related
     thereto, regardless of whether an invoice pursuant to Section 5.03 hereof has been issued with respect to
     such amounts.

             Section 5.03    Determination and Payment of Cost and Revenue Share.

                      (a)     Within ten (10) days of the submission of the Quarterly Report described in
     Section 5.02 hereof (or at such other time as may be agreed by the parties), the Parties shall (i) agree on
     the cost share of each of the Parties and Applicable Margin as calculated pursuant to the provisions of this
     Agreement; and (ii) prepare and issue invoices for the cost share and Applicable Margin payments that
     are payable by any of the Parties.

                      (b)     Within ten (10) days of preparation of the agreement and the issuance of the
     invoice described in Section 5.03(a) (or at such other time as may be agreed by the parties), the Parties
     shall promptly make payment of the amounts that are set forth on such cost allocation invoice.
     Notwithstanding anything in this Agreement to the contrary, provision of the Shared Services shall
     commence from the Effective Date, but no fees shall be payable from Recipient or otherwise accrue with
     respect to such services provided during the month of December 2011.

             Section 5.04    Taxes.

                      (a)     Recipient is responsible for and will pay all Taxes applicable to the Shared
     Services and the Shared Assets provided to Recipient, provided, that such payments by Recipient to
     Service Provider will be made in the most tax-efficient manner and provided further, that Service
     Provider will not be subject to any liability for Taxes applicable to the Shared Services and the Shared
     Assets as a result of such payment by Recipient. Service Provider will collect such Tax from Recipient in
     the same manner it collects such Taxes from other customers in the ordinary course of Service Provider’s
     business, but in no event prior to the time it invoices Recipient for the Shared Services and Shared Assets,
     costs for which such Taxes are levied. Recipient may provide Service Provider with a certificate
     evidencing its exemption from payment of or liability for such Taxes.

                      (b)    Service Provider will reimburse Recipient for any Taxes collected from Recipient
     and refunded to Service Provider. In the event a Tax is assessed against Service Provider that is solely the
     responsibility of Recipient and Recipient desires to protest such assessment, Recipient will submit to
     Service Provider a statement of the issues and arguments requesting that Service Provider grant Recipient
     the authority to prosecute the protest in Service Provider’s name. Service Provider’s authorization will
     not be unreasonably withheld. Recipient will finance, manage, control and determine the strategy for
     such protest while keeping Service Provider reasonably informed of the proceedings. However, the
     authorization will be periodically reviewed by Service Provider to determine any adverse impact on
     Service Provider, and Service Provider will have the right to reasonably withdraw such authority at any
     time. Upon notice by Service Provider that it is so withdrawing such authority, Recipient will
     expeditiously terminate all proceedings. Any adverse consequences suffered by Recipient as a result of
     the withdrawal will be submitted to arbitration pursuant to Section 9.14. Any contest for Taxes brought
     by Recipient may not result in any lien attaching to any property or rights of Service Provider or
     otherwise jeopardize Service Provider’s interests or rights in any of its property. Recipient agrees to


                                                          5




                                                                                                012429
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07             Page 7 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                    Page 160 of 235 PageID 15352




     indemnify Service Provider for all Losses that Service Provider incurs as a result of any such contest by
     Recipient.

                       (c)     The provisions of this Section 5.04 will govern the treatment of all Taxes arising
     as a result of or in connection with this Agreement notwithstanding any other Article of this Agreement to
     the contrary.

                                              ARTICLE VI
                                   SERVICE PROVIDER RESPONSIBILITIES

             Section 6.01    Service Provider General Obligations. Service Provider will provide the Shared
     Services and the Shared Assets to Recipient on a non-discriminatory basis and will provide the Shared
     Services and the Shared Assets in the same manner as if it were providing such services and assets on its
     own account (the “Service Standards”). Service Provider will conduct its duties hereunder in a lawful
     manner in compliance with applicable laws, statutes, rules and regulations and in accordance with the
     Service Standards, including, for avoidance of doubt, laws and regulations relating to privacy of customer
     information.

              Section 6.02    Books and Records; Access to Information. Service Provider will keep and
     maintain books and records on behalf of Recipient in accordance with past practices and internal control
     procedures. Recipient will have the right, at any time and from time to time upon reasonable prior notice
     to Service Provider, to inspect and copy (at its expense) during normal business hours at the offices of
     Service Provider the books and records relating to the Shared Services and Shared Assets, with respect to
     Service Provider’s performance of its obligations hereunder. This inspection right will include the ability
     of Recipient’s financial auditors to review such books and records in the ordinary course of performing
     standard financial auditing services for Recipient (but subject to Service Provider imposing reasonable
     access restrictions to Service Provider’s and its Affiliates’ proprietary information and such financial
     auditors executing appropriate confidentiality agreements reasonably acceptable to Service Provider).
     Service Provider will promptly respond to any reasonable requests for information or access. For the
     avoidance of doubt, all books and records kept and maintained by Service Provider on behalf of Recipient
     shall be the property of Recipient, and Service Provider will surrender promptly to Recipient any of such
     books or records upon Recipient’s request (provided that Service Provider may retain a copy of such
     books or records) and shall make all such books and records available for inspection and use by the
     Securities and Exchange Commission or any person retained by Recipient at all reasonable times. Such
     records shall be maintained by Service Provider for the periods and in the places required by laws and
     regulations applicable to Recipient.

             Section 6.03  Return of Property and Equipment. Upon expiration or termination of this
     Agreement, Service Provider will be obligated to return to Recipient, as soon as is reasonably practicable,
     any equipment or other property or materials of Recipient that is in Service Provider’s control or
     possession.

                                                ARTICLE VII
                                           TERM AND TERMINATION

             Section 7.01      Term. The term of this Agreement will commence as of the Effective Date and
     will continue in full force and effect until the first anniversary of the Effective Date (the “Term”), unless
     terminated earlier in accordance with Section 9.02. The Term shall automatically renew for successive
     one year periods unless sooner terminated under Section 7.02.




                                                          6




                                                                                                 012430
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07             Page 8 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                    Page 161 of 235 PageID 15353




             Section 7.02    Termination. Either Party may terminate this Agreement, with or without cause,
     upon at least 60 days advance written notice at any time prior to the expiration of the Term.

                                                 ARTICLE VIII
                                              LIMITED WARRANTY

              Section 8.01    Limited Warranty. Service Provider will perform the Shared Services hereunder
     in accordance with the Service Standards. Except as specifically provided in this Agreement, Service
     Provider makes no express or implied representations, warranties or guarantees relating to its performance
     of the Shared Services and the granting of the Shared Assets under this Agreement, including any
     warranty of merchantability, fitness, quality, non-infringement of third party rights, suitability or
     adequacy of the Shared Services and the Shared Assets for any purpose or use or purpose. Service
     Provider will (to the extent possible and subject to Service Provider’s contractual obligations) pass
     through the benefits of any express warranties received from third parties relating to any Shared Service
     and Shared Asset, and will (at Recipient’s expense) assist Recipient with any warranty claims related
     thereto.

                                              ARTICLE IX
                                            MISCELLANEOUS

              Section 9.01    No Partnership or Joint Venture; Independent Contractor. Nothing contained in
     this Agreement will constitute or be construed to be or create a partnership or joint venture between or
     among HCMLP or HCMFA or their respective successors or assigns. The Parties understand and agree
     that, with the exception of the procurement by Service Provider of licenses or other rights on behalf of
     Recipient pursuant to Section 3.01, this Agreement does not make any of them an agent or legal
     representative of the other for any purpose whatsoever. With the exception of the procurement by Service
     Provider of licenses or other rights on behalf of Recipient pursuant to Section 3.01, no Party is granted, by
     this Agreement or otherwise, any right or authority to assume or create any obligation or responsibilities,
     express or implied, on behalf of or in the name of any other Party, or to bind any other Party in any
     manner whatsoever. The Parties expressly acknowledge that Service Provider is an independent
     contractor with respect to Recipient in all respects, including with respect to the provision of the Shared
     Services.

             Section 9.02     Amendments; Waivers. Except as expressly provided herein, this Agreement
     may be amended only by agreement in writing of all Parties. No waiver of any provision nor consent to
     any exception to the terms of this Agreement or any agreement contemplated hereby will be effective
     unless in writing and signed by all of the Parties affected and then only to the specific purpose, extent and
     instance so provided. No failure on the part of any Party to exercise or delay in exercising any right
     hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any further or
     other exercise of such or any other right.

             Section 9.03    Schedules and Exhibits; Integration. Each Schedule and Exhibit delivered
     pursuant to the terms of this Agreement must be in writing and will constitute a part of this Agreement,
     although schedules need not be attached to each copy of this Agreement. This Agreement, together with
     such Schedules and Exhibits constitutes the entire agreement among the Parties pertaining to the subject
     matter hereof and supersedes all prior agreements and understandings of the Parties in connection
     therewith.

            Section 9.04     Further Assurances. Each Party will take such actions as any other Party may
     reasonably request or as may be necessary or appropriate to consummate or implement the transactions
     contemplated by this Agreement or to evidence such events or matters.


                                                          7




                                                                                                 012431
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07             Page 9 of
                                      14 06/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                    Page 162 of 235 PageID 15354




             Section 9.05   Governing Law. This Agreement and the legal relations between the Parties will
     be governed by and construed in accordance with the laws of the State of Texas applicable to contracts
     made and performed in such State and without regard to conflicts of law doctrines unless certain matters
     are preempted by federal law.

             Section 9.06     Assignment. Except as otherwise provided hereunder, neither this Agreement
     nor any rights or obligations hereunder are assignable by one Party without the express prior written
     consent of the other Parties.

             Section 9.07    Headings. The descriptive headings of the Articles, Sections and subsections of
     this Agreement are for convenience only and do not constitute a part of this Agreement.

              Section 9.08    Counterparts. This Agreement and any amendment hereto or any other
     agreement delivered pursuant hereto may be executed in one or more counterparts and by different Parties
     in separate counterparts. All counterparts will constitute one and the same agreement and will become
     effective when one or more counterparts have been signed by each Party and delivered to the other
     Parties.

              Section 9.09    Successors and Assigns; No Third Party Beneficiaries. This Agreement is
     binding upon and will inure to the benefit of each Party and its successors or assigns, and nothing in this
     Agreement, express or implied, is intended to confer upon any other Person or Governmental Entity any
     rights or remedies of any nature whatsoever under or by reason of this Agreement.

             Section 9.10     Notices. All notices, demands and other communications to be given or
     delivered under or by reason of the provisions of this Agreement will be in writing and will be deemed to
     have been given: (i)immediately when personally delivered; (ii) when received by first class mail, return
     receipt requested; (iii) one day after being sent for overnight delivery by Federal Express or other
     overnight delivery service; or (iv) when receipt is acknowledged, either electronically or otherwise, if sent
     by facsimile, telecopy or other electronic transmission device. Notices, demands and communications to
     the other Parties will, unless another address is specified by such Parties in writing, be sent to the
     addresses indicated below:

                              If to HCMLP, addressed to:

                              Highland Capital Management, L.P.
                              300 Crescent Court, Suite 700
                              Dallas, Texas 75201
                              Attention: General Counsel
                              Fax: (972) 628-4147

                              If to HCMFA, addressed to:

                              Highland Capital Management Fund Advisors, L.P.
                              300 Crescent Court, Suite 700
                              Dallas, Texas 75201
                              Attention: General Counsel
                              Fax: (972) 628-4147

             Section 9.11    Expenses. Except as otherwise provided herein, the Parties will each pay their
     own expenses incident to the negotiation, preparation and performance of this Agreement, including the
     fees, expenses and disbursements of their respective investment bankers, accountants and counsel.


                                                           8




                                                                                                 012432
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                     Entered 01/22/21 21:50:07             Page 10
                                     of 1406/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                      Page 163 of 235 PageID 15355




              Section 9.12     Waiver. No failure on the part of any Party to exercise or delay in exercising any
     right hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any
     further or other exercise of such or any other right.

             Section 9.13     Severability. If any provision of this Agreement is held to be unenforceable for
     any reason, it will be adjusted rather than voided, if possible, to achieve the intent of the Parties. All
     other provisions of this Agreement will be deemed valid and enforceable to the extent possible.

              Section 9.14     Arbitration; Jurisdiction. Notwithstanding anything contained in this Agreement
     or the Annexes hereto to the contrary, in the event there is an unresolved legal dispute between the parties
     and/or any of their respective officers, directors, partners, employees, agents, affiliates or other
     representatives that involves legal rights or remedies arising from this Agreement, the parties agree to
     submit their dispute to binding arbitration under the authority of the Federal Arbitration Act; provided,
     however, that either party or such applicable affiliate thereof may pursue a temporary restraining order
     and/or preliminary injunctive relief in connection with confidentiality covenants or agreements binding
     on the other party, with related expedited discovery for the parties, in a court of law, and, thereafter,
     require arbitration of all issues of final relief. The Arbitration will be conducted by the American
     Arbitration Association, or another, mutually agreeable arbitration service. The arbitrator(s) shall be duly
     licensed to practice law in the State of Texas. The discovery process shall be limited to the following:
     Each side shall be permitted no more than (i) two party depositions of six hours each. Each deposition is
     to be taken pursuant to the Texas Rules of Civil Procedure; (ii) one non-party deposition of six hours; (iii)
     twenty-five interrogatories; (iv) twenty-five requests for admission; (v) ten requests for production. In
     response, the producing party shall not be obligated to produce in excess of 5,000 total pages of
     documents. The total pages of documents shall include electronic documents; (vi) one request for
     disclosure pursuant to the Texas Rules of Civil Procedure. Any discovery not specifically provided for in
     this paragraph, whether to parties or non-parties, shall not be permitted. The arbitrator(s) shall be
     required to state in a written opinion all facts and conclusions of law relied upon to support any decision
     rendered. No arbitrator will have authority to render a decision that contains an outcome determinative
     error of state or federal law, or to fashion a cause of action or remedy not otherwise provided for under
     applicable state or federal law. Any dispute over whether the arbitrator(s) has failed to comply with the
     foregoing will be resolved by summary judgment in a court of law. In all other respects, the arbitration
     process will be conducted in accordance with the American Arbitration Association’s dispute resolution
     rules or other mutually agreeable, arbitration service rules. The party initiating arbitration shall pay all
     arbitration costs and arbitrator’s fees, subject to a final arbitration award on who should bear costs and
     fees. All proceedings shall be conducted in Dallas, Texas, or another mutually agreeable site. Each party
     shall bear its own attorneys fees, costs and expenses, including any costs of experts, witnesses and/or
     travel, subject to a final arbitration award on who should bear costs and fees. The duty to arbitrate
     described above shall survive the termination of this Agreement. Except as otherwise provided above, the
     parties hereby waive trial in a court of law or by jury. All other rights, remedies, statutes of limitation and
     defenses applicable to claims asserted in a court of law will apply in the arbitration.

             Section 9.15     General Rules of Construction. For all purposes of this Agreement and the
     Exhibits and Schedules delivered pursuant to this Agreement: (i) the terms defined in Article I have the
     meanings assigned to them in Article I and include the plural as well as the singular; (ii) all accounting
     terms not otherwise defined herein have the meanings assigned under GAAP; (iii) all references in this
     Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles,
     Sections and other subdivisions of the body of this Agreement; (iv) pronouns of either gender or neuter
     will include, as appropriate, the other pronoun forms; (v) the words “herein,”“hereof” and “hereunder”
     and other words of similar import refer to this Agreement as a whole and not to any particular Article,
     Section or other subdivision; (vi) “or” is not exclusive; (vii) “including” and “includes” will be deemed to
     be followed by “but not limited to” and “but is not limited to, “respectively; (viii) any definition of or

                                                           9




                                                                                                   012433
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                  Entered 01/22/21 21:50:07           Page 11
                                     of 1406/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                  Page 164 of 235 PageID 15356




     reference to any law, agreement, instrument or other document herein will be construed as referring to
     such law, agreement, instrument or other document as from time to time amended, supplemented or
     otherwise modified; and (ix) any definition of or reference to any statute will be construed as referring
     also to any rules and regulations promulgated thereunder.




                                                        10




                                                                                              012434
Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 1406/09/21 Page 165 of 235 PageID 15357
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012435
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21                   Entered 01/22/21 21:50:07   Page 13
                                     of 1406/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                                Page 166 of 235 PageID 15358




                                                        Annex A

                                                  Shared Services

              Compliance
                            General compliance
                            Compliance systems
              Facilities
                            Equipment
                            General Overhead
                            Office Supplies
                            Rent & Parking
              Finance & Accounting
                           Book keeping
                            Cash management
                            Cash forecasting
                            Credit facility reporting
                            Financial reporting
                            Accounts payable
                            Accounts receivable
                            Expense reimbursement
                            Vendor management
              HR
                            Drinks/snacks
                            Lunches
                            Recruiting
              IT
                            General support & maintenance (OMS, development, support)
                            Telecom (cell, phones, broadband)
                            WSO
              Legal
                            Corporate secretarial services
                            Document review and preparation
                            Litigation support
                            Management of outside counsel
              Marketing and PR
                            Public relations
              Tax
                            Tax audit support
                            Tax planning
                            Tax prep and filing
              Investments
                            Investment research on an ad hoc basis as requested by HCMFA




                                                                                           012436
  Case 19-34054-sgj11 Doc 1822-120 Filed 01/22/21       Entered 01/22/21 21:50:07   Page 14
                                     of 1406/09/21
Case 3:21-cv-00538-N Document 26-46 Filed                    Page 167 of 235 PageID 15359




                           Valuation Committee
              Trading
                           Trading desk services
              Operations
                           Trade settlement




                                                   13




                                                                            012437
Case 19-34054-sgj11 Doc 1822-121 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 168 of 235 PageID 15360



                           EXHIBIT VVVVV




                                                                     012438
Case 19-34054-sgj11 Doc 1822-121 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 169 of 235 PageID 15361




  November 30, 2020

  Highland Capital Management Fund Advisors, L.P.
  300 Crescent Court, Suite 700
  Dallas, Texas 75201
  Attention: General Counsel

          RE:      Termination of Second Amended and Restated Shared Services Agreement,
                   effective as of February 8, 2013, by and among Highland Capital
                   Management, L.P. (“HCMLP”), and Highland Capital Management Fund
                   Advisors, L.P. (the “Agreement”).

  To Whom It May Concern:

  As set forth in Section 7.02 of the Agreement, the Agreement is terminable at will upon at least
  60 days advance written notice.

  By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
  will be effective January 31, 2021. HCMLP reserves the right to rescind this notice of
  termination.

  Please feel free to contact me with any questions.

  Sincerely,

  HIGHLAND CAPITAL MANAGEMENT, L.P.

  /s/ James P. Seery, Jr.

  James P. Seery, Jr.
  Chief Executive Officer
  Chief Restructuring Officer




  DOCS_NY:41549.2 36027/002

                                                                                    012439
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 170 of 235 PageID 15362



                         EXHIBIT WWWWW




                                                                     012440
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 171 of 235 PageID 15363




                                                                     012441
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 172 of 235 PageID 15364




                                                                     012442
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 173 of 235 PageID 15365




                                                                     012443
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 174 of 235 PageID 15366




                                                                     012444
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 175 of 235 PageID 15367




                                                                     012445
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 176 of 235 PageID 15368




                                                                     012446
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 177 of 235 PageID 15369




                                                                     012447
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 178 of 235 PageID 15370




                                                                     012448
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 2006/09/21 Page 179 of 235 PageID 15371
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012449
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 2006/09/21 Page 180 of 235 PageID 15372
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012450
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 2006/09/21 Page 181 of 235 PageID 15373
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012451
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 2006/09/21 Page 182 of 235 PageID 15374
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012452
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 2006/09/21 Page 183 of 235 PageID 15375
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012453
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 2006/09/21 Page 184 of 235 PageID 15376
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012454
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 2006/09/21 Page 185 of 235 PageID 15377
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012455
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 2006/09/21 Page 186 of 235 PageID 15378
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012456
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 2006/09/21 Page 187 of 235 PageID 15379
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012457
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19
                                        of 2006/09/21 Page 188 of 235 PageID 15380
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012458
Case 19-34054-sgj11 Doc 1822-122 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20
                                        of 2006/09/21 Page 189 of 235 PageID 15381
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012459
Case 19-34054-sgj11 Doc 1822-123 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 190 of 235 PageID 15382



                           EXHIBIT XXXXX




                                                                     012460
Case 19-34054-sgj11 Doc 1822-123 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 191 of 235 PageID 15383




  November 30, 2020

  NexPoint Advisors, L.P.
  200 Crescent Court, Suite 700
  Dallas, Texas 75201

          RE:      Termination of Amended and Restated Shared Services Agreement, dated
                   January 1, 2018, and among Highland Capital Management, L.P.
                   (“HCMLP”), and NexPoint Advisors, L.P. (the “Agreement”).

  To Whom It May Concern:

  As set forth in Section 7.01 of the Agreement, the Agreement is terminable at will upon at least
  30 days advance written notice.

  By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
  will be effective January 31, 2021. HCMLP reserves the right to rescind this notice of
  termination.

  Please feel free to contact me with any questions.

  Sincerely,

  HIGHLAND CAPITAL MANAGEMENT, L.P.

  /s/ James P. Seery, Jr.

  James P. Seery, Jr.
  Chief Executive Officer
  Chief Restructuring Officer




  DOCS_NY:41547.2 36027/002

                                                                                    012461
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 192 of 235 PageID 15384



                           EXHIBIT YYYYY




                                                                     012462
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 193 of 235 PageID 15385




                                                                     012463
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 194 of 235 PageID 15386




                                                                     012464
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 195 of 235 PageID 15387




                                                                     012465
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 196 of 235 PageID 15388




                                                                     012466
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 197 of 235 PageID 15389




                                                                     012467
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 198 of 235 PageID 15390




                                                                     012468
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 199 of 235 PageID 15391




                                                                     012469
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed18 06/09/21 Page 200 of 235 PageID 15392




                                                                     012470
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 1806/09/21 Page 201 of 235 PageID 15393
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012471
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 1806/09/21 Page 202 of 235 PageID 15394
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012472
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 1806/09/21 Page 203 of 235 PageID 15395
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012473
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 1806/09/21 Page 204 of 235 PageID 15396
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012474
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 1806/09/21 Page 205 of 235 PageID 15397
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012475
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 1806/09/21 Page 206 of 235 PageID 15398
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012476
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 1806/09/21 Page 207 of 235 PageID 15399
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012477
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 1806/09/21 Page 208 of 235 PageID 15400
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012478
Case 19-34054-sgj11 Doc 1822-124 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 1806/09/21 Page 209 of 235 PageID 15401
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012479
Case 19-34054-sgj11 Doc 1822-125 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 210 of 235 PageID 15402



                            EXHIBIT ZZZZZ




                                                                     012480
Case 19-34054-sgj11 Doc 1822-125 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 211 of 235 PageID 15403




  November 30, 2020

  NexBank Capital, Inc.
  2515 McKinney Avenue, Suite 1100
  Dallas, Texas 75201
  Attention: General Counsel

          RE:      Termination of Third Amended and Restated Shares Services Agreement,
                   dated September 26, 2017, and effective as of September 1, 2017, by and
                   among Highland Capital Management, L.P. (“HCMLP”), and NexBank
                   Capital, Inc., NexBank Securities, Inc., NexBank Title, Inc., and NexBank,
                   SSB (the “Agreement”).

  To Whom It May Concern:

  As set forth in Section 6.2 of the Agreement, the Agreement is terminable at will upon at least 30
  days advance written notice.

  By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
  will be effective January 31, 2021. HCMLP reserves the right to rescind this notice of
  termination.

  Please feel free to contact me with any questions.

  Sincerely,

  HIGHLAND CAPITAL MANAGEMENT, L.P.

  /s/ James P. Seery, Jr.

  James P. Seery, Jr.
  Chief Executive Officer
  Chief Restructuring Officer




  DOCS_NY:41555.2 36027/002

                                                                                     012481
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 212 of 235 PageID 15404



                          EXHIBIT AAAAAA




                                                                     012482
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 213 of 235 PageID 15405




                                                                     012483
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 214 of 235 PageID 15406




                                                                     012484
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 215 of 235 PageID 15407




                                                                     012485
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 216 of 235 PageID 15408




                                                                     012486
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 217 of 235 PageID 15409




                                                                     012487
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 218 of 235 PageID 15410




                                                                     012488
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 219 of 235 PageID 15411




                                                                     012489
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-46 Filed20 06/09/21 Page 220 of 235 PageID 15412




                                                                     012490
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 2006/09/21 Page 221 of 235 PageID 15413
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012491
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 2006/09/21 Page 222 of 235 PageID 15414
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012492
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 2006/09/21 Page 223 of 235 PageID 15415
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012493
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 2006/09/21 Page 224 of 235 PageID 15416
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012494
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 2006/09/21 Page 225 of 235 PageID 15417
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012495
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 2006/09/21 Page 226 of 235 PageID 15418
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012496
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 2006/09/21 Page 227 of 235 PageID 15419
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012497
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 2006/09/21 Page 228 of 235 PageID 15420
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012498
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 2006/09/21 Page 229 of 235 PageID 15421
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012499
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19
                                        of 2006/09/21 Page 230 of 235 PageID 15422
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012500
Case 19-34054-sgj11 Doc 1822-126 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20
                                        of 2006/09/21 Page 231 of 235 PageID 15423
Case 3:21-cv-00538-N Document 26-46 Filed




                                                                    012501
Case 19-34054-sgj11 Doc 1822-127 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 232 of 235 PageID 15424



                           EXHIBIT BBBBBB




                                                                     012502
Case 19-34054-sgj11 Doc 1822-127 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 233 of 235 PageID 15425




  November 30, 2020

  NexPoint Real Estate Advisors, L.P.
  200 Crescent Court, Suite 700
  Dallas, Texas 75201

          RE:      Termination of Amended and Restated Shares Services Agreement, effective
                   as of January 1, 2018, by and among Highland Capital Management, L.P.
                   (“HCMLP”), and NexPoint Real Estate Advisors, L.P. (the “Agreement”).

  To Whom It May Concern:

  As set forth in Section 7.01 of the Agreement, the Agreement is terminable at will upon at least
  30 days advance written notice.

  By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
  will be effective January 31, 2021. HCMLP reserves the right to rescind this notice of
  termination.

  Please feel free to contact me with any questions.

  Sincerely,

  HIGHLAND CAPITAL MANAGEMENT, L.P.

  /s/ James P. Seery, Jr.

  James P. Seery, Jr.
  Chief Executive Officer
  Chief Restructuring Officer




  DOCS_NY:41553.2 36027/002

                                                                                    012503
Case 19-34054-sgj11 Doc 1822-128 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 234 of 235 PageID 15426



                          EXHIBIT CCCCCC




                                                                     012504
Case 19-34054-sgj11 Doc 1822-128 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-46 Filed 2 06/09/21 Page 235 of 235 PageID 15427




  November 30, 2020

  NexBank Credit Services
  c/o NexBank, SSB
  2515 McKinney Avenue, 11th Floor
  Dallas, Texas 75201
  Attention: Grant Smith, SVP & Chief Lending Officer

          RE:      Termination of Sub-Servicing Agreement Shared National Credit Program,
                   dated January 1, 2014, by and between Highland Capital Management, L.P.
                   (“HCMLP”) and NexBank, SSB, d/b/a NexBank Credit Services (the
                   “Agreement”).

  To Whom It May Concern:

  As set forth in Section 5.2 of the Agreement, the Agreement is terminable at will upon at least 30
  days advance written notice.

  By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
  will be effective January 31, 2021. HCMLP reserves the right to rescind this notice of
  termination.

  Please feel free to contact me with any questions.

  Sincerely,

  HIGHLAND CAPITAL MANAGEMENT, L.P.

  /s/ James P. Seery, Jr.

  James P. Seery, Jr.
  Chief Executive Officer
  Chief Restructuring Officer




  DOCS_NY:41564.2 36027/002

                                                                                     012505
